Exhibit 10.37

 

STOCK PURCHASE AGREEMENT

by and between

MEASUREMENT SPECIALTIES, INC,

PRESSURE SYSTEMS, INC.

and

ESTERLINE TECHNOLOGIES CORPORATION

Dated September 8, 2010



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

             Page  

1.

  Definitions and Usage      1     

1.1.

  Definitions      1     

1.2.

  Usage      10   

2.

  Sale and Transfer of Shares; Closing      11     

2.1.

  Sale of Shares      11     

2.2.

  Consideration      11     

2.3.

  Closing      11     

2.4.

  Closing Obligations      11     

2.5.

  Adjustment Amount and Payment      12     

2.6.

  Adjustment Procedure      13   

3.

  Representations and Warranties of Shareholder and Company      14     

3.1.

  Organization and Good Standing      14     

3.2.

  Enforceability; Authority; No Conflict      14     

3.3.

  Capitalization      15     

3.4.

  Financial Statements      15     

3.5.

  Books and Records      16     

3.6.

  Description of Real Property      16     

3.7.

  Leased Real Property      16     

3.8.

  Real Property; Encumbrances      16     

3.9.

  Condition of Facilities; Assets      17     

3.10.

  Accounts Receivable      17     

3.11.

  Inventories      17     

3.12.

  Taxes      18     

3.13.

  Employee Plans      20     

3.14.

  Compliance with Legal Requirements; Governmental Authorizations      21     

3.15.

  Legal Proceedings; Orders      22     

3.16.

  Absence of Certain Changes and Events      23     

3.17.

  Contracts; No Defaults      23     

3.18.

  Insurance      25     

3.19.

  Environmental Matters      26     

3.20.

  Employees      27     

3.21.

  Labor Disputes; Compliance      28     

3.22.

  Intellectual Property Assets      28     

3.23.

  Brokers or Finders      29     

3.24.

  Affiliate Transactions      29     

3.25.

  Export Compliance      29     

3.26.

  Sufficiency of Assets; Operations of Business      30     

3.27.

  Customers and Suppliers      30     

3.28.

  Absence of Sensitive Payments      30   

4.

  Representations and Warranties of Buyer      31     

4.1.

  Organization and Good Standing      31     

4.2.

  Enforceability; Authority; No Conflict      31     

4.3.

  Certain Proceedings      31   

 

ii



--------------------------------------------------------------------------------

  4.4.   Brokers or Finders      32      4.5.   Financing      32      4.6.  
Operations of Business      32   

5.

  Intentionally Omitted      32   

6.

  Intentionally Omitted      32   

7.

  Intentionally Omitted      32   

8.

  Intentionally Omitted      32   

9.

  Intentionally Omitted      32   

10.

  Additional Covenants      32      10.1.   Nonsolicitation of Employees      32
     10.2.   Noncompetition      32      10.3.   Further Assurances      33     
10.4.   Tax Matters      34      10.5.   Pre-Closing Distributions      38     
10.6.   Employees and Benefits      39      10.7.   Pre-Closing Expenses      40
     10.8.   ASML Last Buy Agreement      41      10.9.   Post-Closing Financial
Reporting      41      10.10.   Post-Closing Employee Benefits      41     
10.11.   Post-Closing Use of Shareholder Name and Logo      41      10.12.  
Post-Closing Internet Content      41   

11.

  Indemnification; Remedies      42      11.1.   Survival      42      11.2.  
Indemnification and Reimbursement By Shareholder      42      11.3.  
Indemnification and Reimbursement By Buyer      43      11.4.   Limitations on
Amount—Shareholder      43      11.5.   Limitations on Amount--Buyer      44   
  11.6.   Time Limitations      44      11.7.   Third-Party Claims      44     
11.8.   Other Claims      46      11.9.   Losses Net of Insurance, Etc      46
  

12.

  Confidentiality      47   

13.

  General Provisions      47      13.1.   Expenses      47      13.2.   Public
Announcements      48      13.3.   Notices      48      13.4.   Jurisdiction;
Service of Process; Mediation; Waiver of Jury Trial      49      13.5.   Waiver;
Remedies Cumulative      50      13.6.   Entire Agreement and Modification     
50      13.7.   Assignments, Successors and No Third-Party Rights      50     
13.8.   Severability      50      13.9.   Construction      50      13.10.  
Time of Essence      51      13.11.   Governing Law      51      13.12.  
Execution of Agreement      51   

 

iii



--------------------------------------------------------------------------------

STOCK PURCHASE AGREEMENT

This Stock Purchase Agreement (“Agreement”) is dated September 8, 2010, by and
between Measurement Specialties, Inc., a New Jersey corporation (“Buyer”),
Pressure Systems, Inc., a Virginia corporation (“Company”) and Esterline
Technologies Corporation, a Delaware corporation (“Shareholder”).

RECITALS

Shareholder owns one hundred percent (100%) of the issued and outstanding shares
of capital stock (the “Shares”) of Company. Shareholder desires to sell, and
Buyer desires to purchase, the Shares for the consideration and on the terms set
forth in this Agreement.

The parties, intending to be legally bound, agree as follows:

 

1. Definitions and Usage

 

  1.1. Definitions

For purposes of this Agreement, the following terms and variations thereof have
the meanings specified or referred to in this Section 1.1:

“Accounts Receivable”--(a) all trade accounts receivable and other rights to
payment from customers of Company and the full benefit of all security for such
accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Company, (b) all other accounts or notes
receivable of Company and the full benefit of all security for such accounts or
notes and (c) any claim, remedy or other right related to any of the foregoing.

“Adjustment Amount”--as defined in Section 2.5.

“Appurtenances”--all privileges, rights, easements, hereditaments and
appurtenances belonging to or for the benefit of the Land, including all
easements appurtenant to and for the benefit of any Land (a “Dominant Parcel”)
for, and as the primary means of access between, the Dominant Parcel and a
public way, or for any other use upon which lawful use of the Dominant Parcel
for the purposes for which it is presently being used is dependent, and all
rights existing in and to any streets, alleys, passages and other rights-of-way
included thereon or adjacent thereto (before or after vacation thereof) and
vaults beneath any such streets.

“ASML” --ASML Netherlands B.V.

“ASML Business”--the current business of the Company related solely to pressure
measurement sensors and systems for exclusive use in microlithography
technologies or its applications which sensors and systems are currently sold by
the Company solely to ASML.

“ASML Business Transfer” –as defined in Section 10.5.

“ASML Last Buy Agreement”--as defined in Section 2.4(a)(x).

 

1



--------------------------------------------------------------------------------

“ASML License Agreement”--as defined in Section 2.4(a)(x).

“Balance Sheet”--as defined in Section 3.4.

“Breach”--any breach of, or any inaccuracy in, any representation or warranty or
any breach of, or failure to perform or comply with, any covenant or obligation,
in or of this Agreement or any other Contract, or any event which with the
passing of time or the giving of notice, or both, would constitute such a
breach, inaccuracy or failure.

“Business Day”--any day other than (a) Saturday or Sunday or (b) any other day
on which banks in Seattle, Washington are permitted or required to be closed.

“Buyer”--as defined in the first paragraph of this Agreement.

“Buyer Indemnified Persons”--as defined in Section 11.2.

“Closing”--as defined in Section 2.4.

“Closing Date”--the date on which the Closing actually takes place.

“Closing Financial Statements”--as defined in Section 2.6(b).

“Closing Working Capital”--as defined in Section 2.6(b).

“COBRA”--as defined in Section 3.15(d).

“Code”--the Internal Revenue Code of 1986, as amended.

“Company Contract”--any Contract (a) under which Company has or may acquire any
rights or benefits; (b) under which Company has or may become subject to any
obligation or liability; or (c) by which Company or any of the assets owned or
used by Company is or may become bound.

“Confidential Information”--as defined in Section 12.1.

“Consent”--any approval, consent, ratification, waiver or other authorization.

“Contemplated Transactions”--all of the transactions contemplated by this
Agreement.

“Contract”--any agreement, contract, Lease, consensual obligation, promise or
undertaking (whether written or oral and whether express or implied), whether or
not legally binding.

“Copyrights”--as defined in Section 3.22(a)(iii).

“Damages”--as defined in Section 11.2.

“Disclosure Schedules”--the disclosure schedules delivered by Company and
Shareholder to Buyer concurrently with the execution and delivery of this
Agreement.

 

2



--------------------------------------------------------------------------------

“Embargoed Person” means any person, country or entity subject to trade
restrictions under United States law, including, without limitation, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701, et seq., the
Trading with the Enemy Act, 50 U.S.C. §§ App.1, et seq., the Export
Administration Act, 50 U.S.C. app. §§ 2401-2420, the Arms Export Control Act, 22
U.S.C. §§ 2751-2794, or any statutes, regulations or Executive Orders
implemented by the U.S. Treasury Department’s Office of Foreign Assets Control
(“OFAC”), the U.S. Commerce Department’s Bureau of Industry and Security (“BIS”)
or the United States Department of State Directorate of Defense Trade Controls
(“DDTC”).

“Effective Time”—11:59 p.m. Eastern Standard Time on the Closing Date.

“Employee Plans”--as defined in Section 3.13(a).

“Encumbrance”--any charge, claim, community or other marital property interest,
condition, equitable interest, lien, option, pledge, security interest,
mortgage, right of way, easement, encroachment, servitude, right of first
option, right of first refusal or similar restriction, including any restriction
on use, voting (in the case of any security or equity interest), transfer,
receipt of income or exercise of any other attribute of ownership.

“Environment”--soil, land surface or subsurface strata, surface waters
(including navigable waters and ocean waters), groundwaters, drinking water
supply, stream sediments, ambient air (including indoor air), plant and animal
life and any other environmental medium or natural resource.

“Environmental, Health and Safety Liabilities”--any cost, damages, expense,
Liability, obligation or other responsibility arising from or under any
Environmental Law or Occupational Safety and Health Law, including those
consisting of or relating to:

(a)      any environmental, health or safety matter or condition (including
on-site or off-site contamination, occupational safety and health and regulation
of any chemical substance or product);

(b)      any fine, penalty, judgment, award, settlement, legal or administrative
proceeding, damages, loss, claim, demand or response, remedial or inspection
cost or expense or obligation arising under any Environmental Law or
Occupational Safety and Health Law;

(c)      financial or other responsibility under any Environmental Law or
Occupational Safety and Health Law for cleanup costs or corrective action,
including any investigation, cleanup, removal, containment or other remediation
or response actions (“Cleanup”) required by any Environmental Law or
Occupational Safety and Health Law (whether or not such Cleanup has been
required or requested by any Governmental Body or any other Person) and for any
natural resource damages; or

(d)      any other compliance, corrective or remedial measure required under any
Environmental Law or Occupational Safety and Health Law.

 

3



--------------------------------------------------------------------------------

The terms “removal,” “remedial” and “response action” include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (CERCLA).

“Environmental Law”--any Legal Requirement that pertains to the regulation,
protection, preservation or remediation of the Environment, health, safety or
Hazardous Materials, including Legal Requirements that require or relate to:

(a)      advising appropriate authorities, employees or the public of intended
or actual Releases of Hazardous Materials, violations of discharge limits or
other prohibitions under Environmental Law and the commencement of activities,
such as resource extraction or construction, that could have significant impact
on the Environment;

(b)      preventing or reducing to acceptable levels the Release of Hazardous
Materials into the Environment;

(c)      reducing the quantities, preventing the Release or minimizing the
hazardous characteristics of wastes that are generated;

(d)      assuring that products are designed, formulated, packaged and used so
that they do not present unreasonable risks to human health or the Environment
when used or disposed of;

(e)      protecting natural resources, species or ecological amenities;

(f)      reducing to acceptable levels the risks inherent in the transportation
of Hazardous Materials;

(g)      cleaning up Hazardous Materials that have been Released, preventing the
threat of Release or paying the costs of such clean up or prevention; or

(h)      making responsible parties pay Governmental Bodies, private parties, or
groups of them, for damages done to health or the Environment or permitting
self-appointed representatives of the public interest to recover for injuries
done to public assets.

“ERISA”--the Employee Retirement Income Security Act of 1974, as amended.

“ERISA AFFILIATE”--any trade or business that, together with the Company, is
treated as a single employer under Section 414(b), (c) or (m) of the Code.

“Exchange Act”--the Securities Exchange Act of 1934.

“Facilities”--any real property, leasehold or other interest in real property
currently owned or operated by Company, including the Tangible Personal Property
used or operated by Company at the location of the Real Property specified in
Section 3.6.

“GAAP”--generally accepted accounting principles for financial reporting in the
United States, applied on a basis consistent with the basis on which the Balance
Sheet and the other financial statements referred to in Section 3.4 were
prepared.

 

4



--------------------------------------------------------------------------------

“Governing Documents”--with respect to any particular entity, (a) if a
corporation, the articles or certificate of incorporation and the bylaws; (b) if
a general partnership, the partnership agreement and any statement of
partnership; (c) if a limited partnership, the limited partnership agreement and
the certificate of limited partnership; (d) if a limited liability company, the
articles of organization and operating agreement; (e) if another type of Person,
any other charter or similar document adopted or filed in connection with the
creation, formation or organization of the Person; (f) all equityholders’
agreements, voting agreements, voting trust agreements, joint venture
agreements, registration rights agreements or other agreements or documents
relating to the organization, management or operation of any Person or relating
to the rights, duties and obligations of the equityholders of any Person; and
(g) any amendment or supplement to any of the foregoing.

“Governmental Authorization”--any Consent, license, registration or permit
issued, granted, given or otherwise made available by or under the authority of
any Governmental Body or pursuant to any Legal Requirement.

“Governmental Body”--any:

(a)      nation, state, county, city, town, borough, village, district or other
jurisdiction;

(b)      federal, state, local, municipal, foreign or other government;

(c)      governmental or quasi-governmental authority of any nature (including
any agency, branch, department, board, commission, court, tribunal or other
entity exercising governmental or quasi-governmental powers);

(d)      multinational organization or body;

(e)      body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory or taxing
authority or power; or

(f)      official of any of the foregoing.

“Hazardous Activity”--the distribution, generation, handling, importing,
management, manufacturing, processing, production, refinement, Release, storage,
transfer, transportation, treatment or use (including any withdrawal or other
use of groundwater) of Hazardous Material in, on, under, about or from any of
the Facilities or any part thereof into the Environment and any other act,
business, operation or thing that increases the danger, or risk of danger, or
poses an unreasonable risk of harm, to persons or property on or off the
Facilities.

“Hazardous Material”--any substance, material or waste that is hazardous, toxic,
infectious, explosive, radioactive, carcinogenic, ignitable, corrosive, reactive
or otherwise harmful to the Environment or human health, including those which
are or will foreseeably be regulated by any Governmental Body under
Environmental Law, including any material, substance or waste which is defined
as a “hazardous waste,” “hazardous material,” “hazardous substance,” “extremely
hazardous waste,” “restricted hazardous waste,” “contaminant,” “toxic waste” or
“toxic substance” under any provision of Environmental Law, and including
petroleum, petroleum products, asbestos,

 

5



--------------------------------------------------------------------------------

presumed asbestos-containing material or asbestos-containing material, urea
formaldehyde and polychlorinated biphenyls.

“Improvements”--all buildings, structures, fixtures and improvements located on
the Land or included in the Assets, including those under construction.

“Indemnified Person”--as defined in Section 11.7.

“Indemnifying Person”--as defined in Section 11.7.

“Intellectual Property Assets”--as defined in Section 3.22(a).

“Inventories”--all inventories of Company, wherever located, including all
finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by Company in the production of
finished goods.

“IRS”--the United States Internal Revenue Service and, to the extent relevant,
the United States Department of the Treasury.

“Knowledge of Company,” “Knowledge of Shareholder” and other terms of similar
import—the actual awareness after reasonable inquiry of Al Yost, Alain Durand,
Steven Yakshe, Laura Heyson, David Gupta, Randall Akers (only as to matters
relating to the Company’s water testing applications) and Lasandra Owens (only
as to Sections 3.13, 3.20 and 3.21).

“Land”--all parcels and tracts of land in which Company has an ownership
interest.

“Lease”--any Real Property Lease or any lease or rental agreement, license,
right to use or installment and conditional sale agreement to which Company is a
party and any other Company Contract pertaining to the leasing or use of any
Tangible Personal Property.

“Legal Requirement”--any federal, state, local, municipal, foreign,
international, multinational or other constitution, law, ordinance, principle of
common law, code, regulation, statute or treaty.

“Liability”--with respect to any Person, any liability or obligation of such
Person of any kind, character or description, whether known or unknown, absolute
or contingent, accrued or unaccrued, disputed or undisputed, liquidated or
unliquidated, secured or unsecured, joint or several, due or to become due,
vested or unvested, executory, determined, determinable or otherwise, and
whether or not the same is required to be accrued on the financial statements of
such Person.

“Marks”--as defined in Section 3.22(a)(i).

“Material Adverse Effect”—means any circumstance, change or effect that is
materially adverse to the business, assets, financial condition or results of
operations of Company taken as a whole, but excluding (i) the effects of changes
that are generally applicable to the industries and markets in which the Company
operates, (ii) changes in the United States or world financial markets or
general economic conditions, or (iii) effects directly or primarily arising out
of the

 

6



--------------------------------------------------------------------------------

execution or delivery of this Agreement or the Contemplated Transactions or the
public announcement thereof.

“Occupational Safety and Health Law”--any Legal Requirement designed to provide
safe and healthful working conditions and to reduce occupational safety and
health hazards, including the Occupational Safety and Health Act, and any
program, whether governmental or private (such as those promulgated or sponsored
by industry associations and insurance companies), designed to provide safe and
healthful working conditions.

“Order”--any order, injunction, judgment, decree, ruling, assessment or
arbitration award of any Governmental Body or arbitrator.

“Ordinary Course of Business”--an action taken by a Person will be deemed to
have been taken in the Ordinary Course of Business only if that action is
consistent in nature, scope and magnitude with the past practices of such Person
and is taken in the ordinary course of the normal, day-to-day operations of such
Person.

“Patents”--as defined in Section 3.24(a)(ii).

“Permitted Encumbrances”—means (i) any Lien for Taxes not yet due or delinquent
or being contested in good faith by appropriate proceedings, (ii) any statutory
Lien arising in the ordinary course of business by operation of law with respect
to an obligation or liability that is not yet due or delinquent, (iii) any minor
imperfection of title or similar Lien or encumbrance which could not reasonably
be expected to have a Material Adverse Effect, (iv) any Lien created pursuant to
any lease of property, real or personal, the obligations under which are
capitalized on Financial Statements, (v) any Lien created pursuant to any other
lease to the extent that the then present value of the minimum rental commitment
thereunder should, in accordance with GAAP, be capitalized on a balance sheet of
the Lessee, and (vi) any Lien created to secure purchase money indebtedness.

“Person”--an individual, partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity or a Governmental
Body.

“Proceeding”--any action, arbitration, audit, hearing, investigation, litigation
or suit (whether civil, criminal, administrative, judicial or investigative,
whether formal or informal, whether public or private) commenced, brought,
conducted or heard by or before, or otherwise involving, any Governmental Body
or arbitrator.

“Purchase Price”--as defined in Section 2.2.

“Real Property”--the Land and Improvements and all Appurtenances thereto.

“Real Property Lease”--any Lease of Facilities, Improvements or other Real
Property interests.

“Record”--information that is inscribed on a tangible medium or that is stored
in an electronic or other medium and is retrievable in perceivable form.

 

7



--------------------------------------------------------------------------------

“Related Person” – With respect to any Person, any other Person controlling,
controlled by or under common control with such first Person, a director,
officer, partner or trustee of such Person or a spouse, child, sibling or parent
of such Person. For purposes of this definition, “control” means the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

“Release”--any release, spill, emission, leaking, pumping, pouring, dumping,
emptying, injection, deposit, disposal, discharge, dispersal, leaching or
migration on or into the Environment or into or out of any property.

“Remedial Action”--all actions, including any capital expenditures, required or
voluntarily undertaken (a) to investigate, clean up, remove, treat or in any
other way address any Hazardous Material; (b) to prevent the Release or threat
of Release or to minimize the further Release of any Hazardous Material so it
does not migrate or endanger or threaten to endanger public health or welfare or
the Environment; (c) to perform pre-remedial studies and investigations or
post-remedial monitoring and care; or (d) to bring all Facilities and the
operations conducted thereon into compliance with Environmental Laws and
environmental Governmental Authorizations.

“Representative”--with respect to a particular Person, any director, officer,
manager, employee, agent, consultant, advisor, accountant, financial advisor,
broker, legal counsel or other representative of that Person.

“Sale Incentive Agreement”—means one of a series of agreements, as amended,
entered into between the Company and some of its key employees that results in
specified cash payments upon the successful closing of the transaction
contemplated by this Agreement.

“SEC”--the United States Securities and Exchange Commission.

“Securities Act”--as defined in Section 3.3.

“Shareholder”--as defined in the first paragraph of this Agreement.

“Shareholder Employee Plan”--as defined in Section 10.6(d).

“Shares”—as defined in the Recitals section of this Agreement.

“Software”--all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons and icons and all files,
data, materials, manuals, design notes and other items and documentation related
thereto or associated therewith.

“Subsidiary”--with respect to any Person (the “Owner”), any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred), are held by the Owner or one or more of its Subsidiaries.

 

8



--------------------------------------------------------------------------------

“Tangible Personal Property”--all machinery, equipment, tools, furniture, office
equipment, computer hardware, supplies, materials, vehicles and other items of
tangible personal property (other than Inventories) of every kind owned or
leased by Company (wherever located and whether or not carried on Company’s
books), together with any express or implied warranty by the manufacturers or
sellers or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto.

“Tax”--any income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, property, environmental, windfall profit,
customs, vehicle, airplane, boat, vessel or other title or registration, capital
stock, franchise, employees’ income withholding, foreign or domestic
withholding, social security, unemployment, disability, real property, personal
property, sales, use, transfer, value added, alternative, add-on minimum and
other tax, fee, assessment, levy, tariff, charge or duty of any kind whatsoever
and any interest, penalty, addition or additional amount thereon imposed,
assessed or collected by or under the authority of any Governmental Body or
payable under any tax-sharing agreement or any other Contract.

“Tax Proceeding” --as defined in Section 10.4(e).

“Tax Return”--any return (including any information return), report, statement,
schedule, notice, form, declaration, claim for refund or other document or
information filed with or submitted to, or required to be filed with or
submitted to, any Governmental Body in connection with the determination,
assessment, collection or payment of any Tax or in connection with the
administration, implementation or enforcement of or compliance with any Legal
Requirement relating to any Tax.

“Third Party”--a Person that is not a party to this Agreement.

“Third-Party Claim”--any claim against any Indemnified Person by a Third Party,
whether or not involving a Proceeding.

“Threat of Release”--a reasonable likelihood of a Release that may require
action in order to prevent or mitigate damage to the Environment that may result
from such Release.

“U.S. Export Control Laws” means the Export Administration Regulations (15
C.F.R. Parts 730-744); U.S. Foreign Trade Regulations (15 C.F.R. Part 30); the
International Traffic in Arms Regulations (22 C.F.R. Parts 120-130); the U.S.
Treasury Department, Office of Foreign Assets Control regulations (30 C.F.R.
Parts 500-599; and the Antiboycott laws (15 C.F.R. Part 760 and Section 999 of
the U.S. Internal Revenue Code)).

“U.S. Import Laws” means laws and regulations administered by Customs under
Title 19 of the U.S. Code and Title 19 of the Code of Federal Regulations and
the U.S. Department of Justice, Bureau of Alcohol, Tobacco, Firearms and
Explosives (“BATFE”) regulations (27 C.F.R. Part 447).

“U.S. Trade Control Agencies” includes, but is not limited to, BATFE, BIS, DDTC,
DOJ, Internal Revenue Service, OFAC, Office of Antiboycott Compliance, U.S.
Census Bureau, Foreign Trade Division, and U.S. Immigration and Customs
Enforcement.

 

9



--------------------------------------------------------------------------------

“WARN Act”--as defined in Section 3.20(d).

“Working Capital Range”—as defined in Section 2.6(a).

 

  1.2.

Usage

(a)    Interpretation. In this Agreement, unless a clear contrary intention
appears:

  (i)      the singular number includes the plural number and vice versa;

  (ii)      reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are not
prohibited by this Agreement, and reference to a Person in a particular capacity
excludes such Person in any other capacity or individually;

  (iii)      reference to any gender includes each other gender;

  (iv)      reference to any agreement, document or instrument means such
agreement, document or instrument as amended or modified and in effect from time
to time in accordance with the terms thereof;

  (v)      reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any section or other provision of any Legal
Requirement means that provision of such Legal Requirement from time to time in
effect and constituting the substantive amendment, modification, codification,
replacement or reenactment of such section or other provision;

  (vi)      “hereunder,” “hereof,” “hereto,” and words of similar import shall
be deemed references to this Agreement as a whole and not to any particular
Article, Section or other provision hereof;

  (vii)      “including” (and with correlative meaning “include”) means
including without limiting the generality of any description preceding such
term;

  (viii)      “or” is used in the inclusive sense of “and/or”;

  (ix)      with respect to the determination of any period of time, “from”
means “from and including” and “to” means “to but excluding”; and

  (x)      references to documents, instruments or agreements shall be deemed to
refer as well to all addenda, exhibits, schedules or amendments thereto.

(b)      Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted and all accounting
determinations hereunder shall be made in accordance with GAAP.

 

10



--------------------------------------------------------------------------------

(c)      Legal Representation of the Parties. This Agreement was negotiated by
the parties with the benefit of legal representation, and any rule of
construction or interpretation otherwise requiring this Agreement to be
construed or interpreted against any party shall not apply to any construction
or interpretation hereof.

 

2.

Sale and Transfer of Shares; Closing

 

  2.1.

Sale of Shares

Subject to the terms and conditions of this Agreement, at the Closing,
Shareholder will sell and transfer the Shares to Buyer and Buyer will purchase
the Shares from Shareholder, free and clear of any and all Encumbrances.

 

  2.2.

Consideration

The consideration for the Shares (the “Purchase Price”) will be Twenty Five
Million Dollars ($25,000,000) plus or minus the Adjustment Amount and the
Election Tax Cost. The Adjustment Amount shall be calculated and paid in
accordance with Sections 2.5 and 2.6. The Election Tax Cost shall be calculated
and paid in accordance with Section 10.4(k)(4).

 

  2.3.

Closing

The purchase and sale provided for in this Agreement (the “Closing”) will take
place at the offices of Perkins Coie LLP, 1201 Third Avenue, Suite 4800,
Seattle, Washington 98101, at 10:00 a.m., local time, on September 8, 2010 or at
such other time and place as the parties may otherwise agree.

 

  2.4.

Closing Obligations

In addition to any other documents to be delivered under other provisions of
this Agreement, at the Closing:

(a)        Shareholder shall deliver to Buyer:

    (i)        Certificate(s) representing the Shares, duly endorsed or
accompanied by duly executed stock powers for transfer to Buyer;

    (ii)       A release of the Company generally and of any Encumbrances on the
Company’s assets other than Permitted Encumbrances;

    (iii)      Certificates dated as of a date not earlier than the fifth
business day prior to the date hereof as to the good standing of Company,
executed by the appropriate officials of the State of Virginia and each
jurisdiction in which Company is licensed or qualified to do business as a
foreign corporation as specified in Schedule 3.1(a);

    (iv)      Resignations of and releases from all of the Company’s directors
and such of its officers as Buyer shall have identified at least five
(5) business days in advance of the Closing;

 

11



--------------------------------------------------------------------------------

    (v)      A non-foreign affidavit under Code Section 1445 in a form and
substance reasonably acceptable to Buyer;

    (vi)      A favorable opinion of Perkins Coie, LLP, counsel for the
Shareholder and the Company, dated as of the Closing Date, in a form and
substance reasonably acceptable to Buyer;

    (vii)      a certificate of the Secretary of Shareholder certifying, as
complete and accurate as of the Closing, attached copies of the Governing
Documents of Shareholder, certifying and attaching all requisite resolutions or
actions of Shareholder’s board of directors approving the execution and delivery
of this Agreement and the consummation of the Contemplated Transactions;

    (viii)      a certificate of the Secretary of Company certifying, as
complete and accurate as of the Closing, attached copies of the Governing
Documents of Company, certifying and attaching all requisite resolutions or
actions of Company’s board of directors approving the execution and delivery of
this Agreement and the consummation of the Contemplated Transactions;

    (ix)      a license agreement between Weston Aerospace Limited (“Weston”)
and the Company (the “ASML License Agreement”) permitting the Company to
complete certain production and delivery obligations under that certain Revision
J of the Last Buy Purchase and Supply Agreement, as amended, between the Company
and ASML (the “ASML Last Buy Agreement”); and

    (x)      Such other documents as Buyer may reasonably request for the
purpose of facilitating the consummation or performance of any of the
Contemplated Transactions.

(b)      Buyer shall deliver to Shareholder:

    (i)      the Purchase Price by wire transfer to an account specified by
Shareholder in a writing delivered to Buyer at least three (3) business days
prior to the Closing Date;

    (ii)      a certificate of the Secretary of Buyer certifying, as complete
and accurate as of the Closing, and attaching, all requisite resolutions or
actions of Buyer’s board of directors approving the execution and delivery of
this Agreement and the consummation of the Contemplated Transactions.

 

  2.5.

    Adjustment Amount and Payment

The “Adjustment Amount” (which may be a positive or negative number) will be
equal to the amount, if any, by which the Closing Working Capital, which shall
be determined after the Closing Date in accordance with Section 2.6 hereof,
either exceeds the upper end of the Working Capital Range (in which case there
is a corresponding increase to the Purchase Price) or is less than the lower end
of the Working Capital Range (in which case there is a corresponding decrease to
the Purchase Price). After the Adjustment Amount, if any, is determined in
accordance with Section 2.6 such Adjustment Amount shall be paid in accordance
with such Section 2.6.

 

12



--------------------------------------------------------------------------------

 

  2.6.

Adjustment Procedure

 (a)    “Working Capital” as of a given date shall mean the amount calculated by
subtracting the current liabilities of the Company as of that date from the
current assets of the Company (exclusive of cash) as of that date, each in the
manner set forth on Exhibit 2.6. The “Working Capital Range” is $2,350,000 to
$2,850,000. A sample calculation of the Working Capital is set forth on Exhibit
2.6.

 (b)    Buyer shall prepare financial statements (the “Closing Financial
Statements”) of the Company as of the Effective Time and for the period from the
date of the Balance Sheet through the Effective Time on the same basis and
applying the same accounting principles, policies and practices that were used
in preparing the Balance Sheet, including the principles, policies and practices
evidenced on Exhibit 2.6. Buyer shall then determine the Working Capital as of
the Effective Time (the “Closing Working Capital”) based upon the Closing
Financial Statements and using the same methodology as was used to prepare
Exhibit 2.6. Buyer shall deliver the Closing Financial Statements and its
determination of the Closing Working Capital to Shareholder within forty five
(45) days following the Closing Date.

 (c)    If within thirty (30) days following delivery of the Closing Financial
Statements and the Closing Working Capital calculation Shareholder has not given
Buyer written notice of its objection as to the Closing Working Capital
calculation (which notice shall state the basis of Company’s objection), then
the Closing Working Capital calculated by Buyer shall be binding and conclusive
on the parties and be used in computing the Adjustment Amount.

 (d)    If Shareholder duly gives Buyer such notice of objection, and if
Shareholder and Buyer fail to resolve the issues outstanding with respect to the
Closing Financial Statements and the calculation of the Closing Working Capital
within fifteen (15) days of Buyer’s receipt of Shareholder’s objection notice,
Shareholder and Buyer shall submit the issues remaining in dispute to
independent accountants reasonably acceptable to both parties (the “Independent
Accountants”) for resolution applying the principles, policies and practices
referred to in Section 2.6(b). If issues are submitted to the Independent
Accountants for resolution, (i) Shareholder and Buyer shall furnish or cause to
be furnished to the Independent Accountants such work papers and other documents
and information relating to the disputed issues as the Independent Accountants
may request and are available to that party or its agents and shall be afforded
the opportunity to present to the Independent Accountants any material relating
to the disputed issues and to discuss the issues with the Independent
Accountants; (ii) the determination by the Independent Accountants, as set forth
in a notice to be delivered to both Shareholder and Buyer within thirty
(30) days of the submission to the Independent Accountants of the issues
remaining in dispute, shall be final, binding and conclusive on the parties and
shall be used in the calculation of the Closing Working Capital; and
(iii) Shareholder and Buyer will each bear fifty percent (50%) of the fees and
costs of the Independent Accountants for such determination.

 (e)    Within three (3) business days after the calculation of the Closing
Working Capital becomes binding and conclusive on the parties, Shareholder or
Buyer, as the case may be, shall make the wire transfer payment of the
Adjustment Amount provided for in this Section 2.6. If the Adjustment Amount is
negative, Shareholder shall refund the Adjustment Amount to Buyer. If the
Adjustment Amount is positive, the Adjustment Amount will be paid by Buyer to
Shareholder.

 

13



--------------------------------------------------------------------------------

 

3.

Representations and Warranties of Shareholder and Company

Shareholder and Company represent and warrant to Buyer as follows:

 

  3.1.

   Organization and Good Standing

(a)        Schedule 3.1(a) contains a complete and accurate list of the
Company’s jurisdiction of incorporation and any other jurisdictions in which it
is qualified to do business as a foreign corporation. Company is a corporation
duly organized, validly existing and in good standing under the laws of its
jurisdiction of incorporation, with full corporate power and authority to
conduct its business as it is now being conducted, to own or use the properties
and assets that it purports to own or use, and to perform all its obligations
under the Company Contracts. Company is duly qualified to do business as a
foreign corporation and is in good standing under the laws of each state or
other jurisdiction in which either the ownership or use of the properties owned
or used by it, or the nature of the activities conducted by it, requires such
qualification, except where failure to so qualify could not reasonably be
expected to result in a Material Adverse Effect.

(b)        Complete and accurate copies of the Governing Documents of Company,
as currently in effect, are attached to Schedule 3.1(b).

(c)        Company (i) has no Subsidiaries, (ii) except as disclosed in Schedule
3.1(c) has not had any Subsidiary, (iii) does not own any shares of capital
stock or other securities of any other Person, and (iv) no former Subsidiary has
conducted any business.

 

  3.2.

   Enforceability; Authority; No Conflict

(a)        This Agreement constitutes the legal, valid and binding obligation of
Shareholder and Company, enforceable against each of them in accordance with its
terms. Upon the execution and delivery by Shareholder and/or the Company of the
other documents or agreements to be executed or delivered by Shareholder and/or
the Company at the Closing (collectively, the “Shareholder’s Closing
Documents”), each of Shareholder’s Closing Documents will constitute the legal,
valid and binding obligation of Shareholder and/or the Company, as the case may
be, enforceable against each of them in accordance with its terms. Shareholder
and the Company have the absolute and unrestricted right, power and authority to
execute and deliver this Agreement and the other Shareholder’s Closing Documents
to which either of them is a party and to perform their respective obligations
under this Agreement and the Shareholder’s Closing Documents, and such action
has been duly authorized by all necessary corporate action by Shareholder and
the Company and any required third party consents have been obtained.

(b)        Except as set forth in Schedule 3.2(b), neither the execution and
delivery of this Agreement nor the consummation or performance of any of the
Contemplated Transactions will, directly or indirectly (with or without notice
or lapse of time):

    (i)      Breach (A) any provision of any of the Governing Documents of
Shareholder or Company or (B) any resolution adopted by the board of directors
of the Shareholder or Company;

 

14



--------------------------------------------------------------------------------

(ii)      Breach or give any Governmental Body or other Person the right to
challenge any of the Contemplated Transactions or to exercise any remedy or
obtain any relief under any Legal Requirement or any Order to which Company or
Shareholder may be subject;

(iii)      contravene, conflict with or result in a violation or breach of any
of the terms or requirements of, or give any Governmental Body the right to
revoke, withdraw, suspend, cancel, terminate or modify, any Governmental
Authorization that is held by Company or that otherwise relates to the business
of Company;

(iv)      Breach any material provision of, or give any Person the right to
declare a default or exercise any remedy under, or to accelerate the maturity or
performance of, or payment under, or to cancel, terminate or modify, any
material Company Contract;

(v)      result in the imposition or creation of any Encumbrance upon or with
respect to any of the Company’s assets.

(c)   Except as set forth in Schedule 3.2(c), neither Company nor Shareholder is
required to give any notice to or obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.

 

  3.3.

  Capitalization

The entire authorized equity securities of Company consist of One Hundred Fifty
Thousand (150,000) shares of common stock, no par value per share, of which
Eighty Thousand Four Hundred Ninety (80,490) shares are issued and outstanding
and all of which are owned by Shareholder. Shareholder is and will be on the
Closing Date the record and beneficial owner and holder of the Shares, free and
clear of all Encumbrances. There are no Contracts relating to the issuance, sale
or transfer of any equity securities or other securities of Company, nor are
there outstanding any securities or obligations that are convertible into or
exchangeable for any shares of capital stock of the Company. All of the Shares
have been duly authorized and validly issued and are fully paid and
nonassessable. All of such issued and outstanding shares of Common Stock were
offered and sold in compliance with all applicable state and Federal securities
laws, rules and regulations. There are no stock appreciation rights, phantom
stock or similar rights in existence with respect to the Company. There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of any capital stock of the Company.

 

  3.4.

  Financial Statements

(a)      Schedule 3.4 contains: (a) an unaudited balance sheet of Company as at
July 31, 2010 (the “Balance Sheet”), and the related unaudited statements of
income for the nine (9) month period then ended; (b) unaudited balance sheets of
Company for fiscal years 2009, 2008 and 2007, and the related unaudited
statements of income for each of the fiscal years then ended. Such financial
statements fairly present, subject to normal year-end adjustments, in all
material respects, the financial condition and the results of operations, of
Company as at the respective dates of and for the periods referred to in such
financial statements, all in accordance with GAAP consistently applied (except
for the exclusion of changes in shareholders’ equity and cash flows and
customary

 

15



--------------------------------------------------------------------------------

footnotes, which adjustments would not deviate adversely from the financial
statements as attached hereto). The financial statements referred to in this
Section 3.4 reflect and will reflect the consistent application of such
accounting principles throughout the periods involved, except as disclosed in
the notes to such financial statements. The financial statements have been and
will be prepared from and are in accordance with the accounting Records of
Company.

(b)      The Company has no liability or obligation (whether accrued, absolute,
contingent or otherwise) that would be required to be disclosed on the face of
or in the notes to Company financial statements, except for (i) the liabilities
and obligations of the Company that are disclosed in the financial statements on
Schedule 3.4 hereto, to the extent and in the amounts so disclosed, and
(ii) liabilities and obligations incurred or accrued in the ordinary course of
business since July 31, 2010 and which do not, either individually or in the
aggregate, have an adverse effect on the business, assets, operations, prospects
or financial condition of the Company.

 

  3.5.

  Books and Records

The books of account and other financial Records of Company since January 1,
2004, all of which have been made available to Buyer, are complete and correct
in all material respects and represent actual, bona fide transactions and have
been maintained in accordance with sound business practices, including the
maintenance of an adequate system of internal controls. The minute books of
Company since January 1, 2004, all of which have been made available to Buyer,
contain accurate and complete Records of all meetings held of, and corporate
action taken by, the shareholders, the board of directors and committees of the
board of directors of Company, if any.

 

  3.6.

  Description of Real Property

Schedule 3.6 contains a correct legal description, street address and tax parcel
identification number of all Land and a description of all other Real Property.

 

  3.7.

  Leased Real Property

The Company (i) does not have any Real Property Leases and (ii) does not use any
real property in connection with the operation of its business other than the
Real Property.

 

  3.8.

  Real Property; Encumbrances

(a)      Company owns good and marketable title to the Real Property, free and
clear of any Encumbrances, other than:

    (i)      Permitted Encumbrances; and

    (ii)      those described in Schedule 3.8(a) (“Real Estate Encumbrances”).

True and complete copies of (A) all deeds, existing title insurance policies and
surveys of or pertaining to the Real Property and (B) all instruments,
agreements and other documents evidencing, creating or constituting any Real
Estate Encumbrances have been delivered to Buyer.

 

16



--------------------------------------------------------------------------------

(b)      Company owns good and transferable title to all of its other assets
free and clear of any Encumbrances other than those described in Schedule 3.8(b)
and Permitted Encumbrances.

 

  3.9.

  Condition of Facilities; Assets

(a)        Use of the Real Property for the various purposes for which it is
presently being used is permitted as of right under all applicable zoning Legal
Requirements. All Improvements are in compliance with all material Legal
Requirements, including those pertaining to zoning, building and the disabled,
are in good repair and in good condition, ordinary wear and tear excepted. There
is no existing or proposed plan to modify or realign any street or highway or
any existing or proposed eminent domain proceeding that would result in the
taking of all or any part of any Facility or that would prevent or hinder the
continued use of any Facility as heretofore used in the conduct of the business
of Company.

(b)        Schedule 3.9(b) contains a true, correct and complete list and brief
description of all items of Tangible Personal Property owned or leased by the
Company and all leases or agreements under which the Company is lessee of or
holds or operates any such Tangible Personal Property. Each item of Tangible
Personal Property, and each part of the Facilities, is in good repair and good
operating condition, ordinary wear and tear excepted, and is suitable for use in
the Ordinary Course of Business. No item of Tangible Personal Property or part
of the Facilities is in need of repair or replacement other than as part of
routine maintenance in the Ordinary Course of Business. The Company has good and
marketable title to all of its properties and assets free and clear of all
liens, claims, charges, options, forfeitures, rights of seizure, rights of
tenants or other encumbrances. Except pursuant to this Agreement, neither the
Company nor the Shareholder is a party to any contract or obligation whereby
there has been granted to any Person an absolute or contingent right to
purchase, obtain or acquire any rights in any of the assets, properties or
operations of the Company. The Tangible Personal Property does not include any
assets associated solely with the ASML Business, except to the extent described
in the ASML Transition Manufacturing Agreement.

(c)        Schedule 3.9(c) contains a true, correct and complete list of all
bank accounts, safe deposit boxes (and the contents thereof) and powers of
attorney of the Company and of all Persons authorized to act with respect
thereto.

 

  3.10.

  Accounts Receivable

All Accounts Receivable that are reflected on the Balance Sheet or on the
accounting Records of Company as of the Closing Date represent or will represent
valid obligations arising from sales actually made or services actually
performed by Company in the Ordinary Course of Business. The reserves for
Accounts Receivable shown on the Balance Sheet or on the Closing Financial
Statement are adequate and calculated consistent with past practice. Except as
set forth in Schedule 3.10, there is no contest, claim, defense or right of
setoff, other than returns in the Ordinary Course of Business of Company, under
any Company Contract with any account debtor of an Account Receivable relating
to the amount or validity of such Account Receivable. Schedule 3.10 contains a
complete and accurate list of all Accounts Receivable as of the date of the
Balance Sheet which are 60 or more days past due.

 

  3.11.

  Inventories

 

17



--------------------------------------------------------------------------------

All items included in the Inventories consist of a quality and quantity usable
and, with respect to finished goods, saleable, in the Ordinary Course of
Business of Company except for obsolete items and items of below-standard
quality, all of which have been written off or written down to net realizable
value in the Balance Sheet or on the accounting Records of Company as of the
Closing Date, as the case may be. Company is not in possession of any inventory
not owned by Company, including goods already sold. The quantities of each item
of Inventories (whether raw materials, work-in-process or finished goods) are
not excessive but are reasonable in the present circumstances of Company.
Work-in-process Inventories are now valued, and will be valued on the Closing
Date, according to GAAP.

 

  3.12.

  Taxes

(a)      Tax Returns Filed and Taxes Paid. Company has filed or caused to be
filed on a timely basis all Tax Returns and all reports with respect to Taxes
that are or were required to be filed pursuant to applicable Legal Requirements.
All Tax Returns and reports filed by or on behalf of Company are true, correct
and complete in all material respects. Company has paid, or made full and
adequate provision on the Closing Financial Statements, for the payment of, all
Taxes that have become due for all periods covered by the Tax Returns or
otherwise (other than any such Taxes arising in connection with the Section 338
Elections), or pursuant to any assessment received by Company, except with
respect to such Taxes, if any, as are listed in Schedule 3.12(a) and are being
contested in good faith. Except as provided in Schedule 3.12(a), Company
currently is not the beneficiary of any extension of time within which to file
any Tax Return. There are no Encumbrances (other than Permitted Encumbrances) on
any of Company’s assets that arose in connection with any failure (or alleged
failure) to pay any Tax, and there is no basis for assertion of any claims
attributable to Taxes which, if adversely determined, would result in any such
Encumbrance. Section 3.12(a) of the Disclosure Schedule lists all types of Taxes
paid and types of Tax Returns filed by or on behalf of the Company during all
open statutory periods. No claim has been made in writing by a Taxing authority
in a jurisdiction where the Company does not file a Tax Return such that it is
or may be subject to Tax by that jurisdiction. The Shareholder has made
available to Buyer copies of all Tax Returns filed by or with respect to the
Company for all open statutory assessment periods. If any such filing was made
on a consolidated basis with an affiliated company, proforma Tax Returns with
respect to the Company have been provided to Buyer.

(b)      Tax Proceedings. Company is not a party to any Tax Proceeding, nor to
the Knowledge of the Company has any such Tax Proceeding been threatened. There
are no agreements for the extension of time for the assessment of any Taxes of
Company. There exists no written proposed tax assessment or deficiency against
Company except as disclosed in Schedule 3.12(b).

(c)      Specific Potential Tax Liabilities and Tax Situations.

(i)      Withholding. All Taxes that Company is or was required by Legal
Requirements to withhold, deduct or collect have been duly withheld, deducted
and collected and, to the extent required, have been paid to the proper
Governmental Body or other Person.

 

18



--------------------------------------------------------------------------------

(ii)      Tax Sharing or Similar Agreements. There is no tax sharing agreement,
tax allocation agreement, tax indemnity obligation or similar written or
unwritten agreement, arrangement, understanding or practice with respect to
Taxes (including any advance pricing agreement, closing agreement or other
arrangement relating to Taxes) that will require any payment by Company
following the Closing.

(iii)      Consolidated Group. Other than to the extent set forth on Schedule
3.12(c)(iii), with respect to Tax periods for which the applicable statute of
limitations has not closed, the Company (i) has not been a member of any
affiliated group within the meaning of Code Section 1504 or any similar group
defined under a similar provision of state, local or foreign law filing a
consolidated federal income Tax Return (other than a group the common parent of
which was Shareholder), and (ii) has no liability for the Taxes of any Person
(other than Shareholder and any of its Subsidiaries) under Treasury Regulations
Section 1.1502-6 (or any comparable provision of foreign, state or local law).
The Company is a member of a consolidated group of which the Shareholder is the
common parent for US income Tax purposes and has been a member of such
consolidated group continuously since its acquisition by the Shareholder in June
2003. The Shareholder and the Buyer are eligible to make the Section 338
Elections with respect to the sale of the Shares by the Shareholder to the
Buyer.

(iv)      Substantial Understatement Penalty. Company has disclosed on its
federal income Tax Returns all material positions taken therein that would
otherwise be reasonably likely to give rise to a substantial understatement of
federal income Tax within the meaning of Code Section 6662.

(v)      Tax-Free Distributions. Company has not been a party to a distribution
to which Code Section 355(d) or (e) applies within the two-year period ending on
the Closing Date.

(vi)      Reportable Transactions. Company has not participated in a “reportable
transaction” within the meaning of Treasury Regulation Section 1.6011-4(b).

(vii)      Accounting Methods; Timing Issues. The Company will not be required
to include any item of income in, or exclude any item of deduction from, Taxable
income for any Taxable period (or portion thereof) ending after the Closing Date
as a result of (i) any change in method of accounting by the Company or any
affiliate thereof (or any of their respective subsidiaries) initiated prior to
the Closing or, to the Knowledge of the Company and Shareholder, otherwise
required as a result of the consummation of the transactions contemplated by
this Agreement for a taxable period ending on or prior to the Closing Date;
(ii) any “closing agreement” as described in Code Section 7121 (or any
corresponding or similar provision of state, local, or foreign income Tax law)
executed on or prior to the Closing Date; (iii) prior to the Closing Date, any
intercompany transactions or excess loss account described in Treasury
Regulations under Code Section 1502 (or any corresponding or similar provision
of state, local, or foreign income Tax law), in each case, relating to
transactions or events occurring on or before the Closing Date; (iv) any
installment sale or open transaction disposition made on or prior to the Closing
Date; or (v) any prepaid amount received on or prior to the Closing Date.

 

19



--------------------------------------------------------------------------------

(viii)      Permanent Establishment. Company does not have nor has had a
permanent establishment, as defined in any applicable Tax treaty or convention,
in any country other than the United States.

(ix)        No Reduction of Tax Attributes. The Company will not be required to
reduce any Tax Attribute by reason of the application of Treas. Reg. §1.1502-36
to the transactions contemplated by this Agreement. “Tax Attribute” shall mean
any item of basis of property, any item of loss (including a net operating loss
carryover), any item of credit and any other Tax item that would otherwise be
taken into account in a Tax period ending after the Closing Date.

(x)         Each of Shareholder and the Company are United States persons within
the meaning of Section 7701(a)(30) of the Code.

 

  3.13.

  Employee Plans

(a)      Schedule 3.13(a) contains a complete and accurate list of all employee
benefit plans, policies and arrangements, including, without limitation, all
“employee benefit plans,” as defined in Section 3(3) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), and all employment agreements
and other compensation arrangements, sponsored or contributed to by the Company
or any ERISA Affiliate for the benefit of any employee or other individual
service provider of the Company or with respect to which the Company has (or
could reasonably be expected to have) any Liability (each, an “Employee Plan”
and, collectively, the “Employee Plans”). Schedule 3.13(a) separately identifies
Employee Plans sponsored by the Company and Employee Plans sponsored by the
Shareholder that cover Company employees or other individual service providers.
The Company has delivered or made available to Buyer, with respect to each
Employee Plan (to the extent applicable thereto), true, correct and complete
copies of (i) the plan document, as currently in effect, (ii) the most recent
summary plan description, and all summaries of material modifications related
thereto, distributed with respect to such Employee Plan; and (iii) the most
recent determination letter issued by the IRS with respect to such Employee
Plan.

(b)      Each Employee Plan has been maintained, funded and administered in all
material respects in accordance with its terms and in compliance with applicable
law, including, without limitation, ERISA and the Code. None of the Company, the
Shareholder or, to the Knowledge of the Company, any other Person (i) has
engaged in a prohibited transaction, within the meaning of Section 406 of ERISA
or Section 4975 of the Code, with respect to which the Company would incur a
material liability or penalty under Section 4975 of the Code or Section 502(i)
of ERISA or (ii) has breached its fiduciary duties under ERISA with respect to
any Employee Plan in such a way as would result in a material liability to the
Company. All contributions required to be made by the Company to the Employee
Plans have been timely made, accrued, or provided for.

(c)      Each Employee Plan that is intended to be qualified under
Section 401(a) of the Code (i) is the subject of an unrevoked favorable
determination letter from the IRS, (ii) has remaining a period of time under the
Code or applicable Treasury Regulations or IRS pronouncements in which to
request, and make any amendments necessary to obtain, such a letter from the
IRS, or (iii) is a prototype plan or volume submitter plan entitled, under
applicable IRS guidance, to rely on the favorable opinion or advisory letter
issued by the IRS to the sponsor of

 

20



--------------------------------------------------------------------------------

such prototype or volume submitter plan. Nothing has occurred that would
reasonably be expected to adversely affect the tax-qualified status of any such
Employee Plan.

(d)      None of the Employee Plans provides medical, dental, life or disability
insurance to any current or former employee of the Company after his or her
retirement or other termination of employment, and the Company has never
represented, promised or contracted to any employee or former employee that such
benefits would be provided, except (i) to the extent required by applicable law,
including, without limitation, Section 4980B of the Code and Part 6 of Subtitle
B of Title I of ERISA, and (ii) conversion rights that are a part of the group
insurance contracts.

(e)      At no time during the last six (6) years has the Company sponsored or
contributed to, or been obligated to sponsor or contribute to any employee
benefit plan that is subject to Section 302 of ERISA, Title IV of ERISA or
Section 412 of the Code (including, without limitation, any “multiemployer
plan,” as defined in Section 4001(a)(3) of ERISA).

(f)      There are no material Proceedings (other than routine claims for
benefits, appeals of such claims and qualified domestic relations orders)
pending or, to the Knowledge of the Company, threatened with respect to any
Employee Plan.

(g)      The execution of this Agreement and the consummation of the
transactions contemplated hereby will not constitute a triggering event under
any arrangement which (either alone or upon the occurrence of any additional or
subsequent event) will or may result in any payment, acceleration, vesting or
increase in benefits by the Company or under any Employee Plan sponsored by the
Company to any person or result in the payment of any “excess parachute payment”
(as defined in Section 280G(b)(1) of the Code) or be nondeductible under
Section 280G of the Code.

(h)      Except as provided in Schedule 3.13(h), each Employee Plan that
provides deferred compensation subject to Code Section 409A complies with the
applicable requirements of Code Section 409A (and has so complied for the entire
period during which Code Section 409A has applied to such Employee Plan). None
of the transactions contemplated by this Agreement will constitute or result in
a violation of Code Section 409A.

 

  3.14.

  Compliance with Legal Requirements; Governmental Authorizations

(a)      Except as set forth in Schedule 3.14(a) or as addressed with
specificity in Sections 3.12, 3.19, 3.20, 3.21, 3.25 or 3.28:

  (i)     Company is in material compliance with each Legal Requirement that is
or was applicable to it or to the conduct or operation of its business or the
ownership or use of any of its assets;

  (ii)     Company has not received, in the previous 36 months, any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding (A) any actual, alleged, possible or potential violation
of, or failure to comply with, any Legal Requirement or (B) any actual, alleged,
possible or potential obligation on the part of Company to undertake, or to bear
all or any portion of the cost of, any remedial action of any nature.

 

21



--------------------------------------------------------------------------------

(b)      Schedule 3.14(b) contains a complete and accurate list of each
Governmental Authorization that is held by Company or that otherwise relates to
Company’s business or its assets. Each Governmental Authorization listed or
required to be listed in Schedule 3.14(b) is valid and in full force and effect
and the Company is in material compliance with all terms and conditions thereof.

(c)      Company has not received, in the previous 36 months, any notice or
other communication (whether oral or written) from any Governmental Body or any
other Person regarding (A) any actual, alleged, possible or potential violation
of or failure to comply with any term or requirement of any Governmental
Authorization or (B) any actual, proposed, possible or potential revocation,
withdrawal, suspension, cancellation, termination of or modification to any
Governmental Authorization; and

The Governmental Authorizations listed in Schedule 3.14(b) collectively
constitute all of the Governmental Authorizations necessary to permit Company to
lawfully conduct and operate its business in the manner in which it currently
conducts and operates such business and to permit Company to own and use its
assets in the manner in which it currently owns and uses such assets.

 

  3.15.

  Legal Proceedings; Orders

(a)      Except as set forth in Schedule 3.15(a), there is no pending or, to
Shareholder’s Knowledge, threatened Proceeding:

  (i)      by or against Company or that otherwise relates to or may affect the
business of, or any of the assets owned or used by, Company; or

  (ii)      that challenges, or that may have the effect of preventing,
delaying, making illegal or otherwise interfering with, any of the Contemplated
Transactions.

To the Knowledge of the Company, no event has occurred or circumstance exists
that is reasonably likely to give rise to or serve as a basis for the
commencement of any such Proceeding. Shareholder has delivered to Buyer copies
of all pleadings, correspondence and other documents relating to each Proceeding
listed in Schedule 3.15(a).

(b)      Except as set forth in Schedule 3.15(b):

  (i)      there is no Order to which Company, its business or any of the Assets
is subject; and

  (ii)      no officer or director, or, to the Knowledge of Shareholder, agent
or employee, of Company is subject to any Order that prohibits such officer,
director, agent or employee from engaging in or continuing any conduct, activity
or practice relating to the business of Company.

(c)      None of the items described in Schedule 3.15(a) or 3.15(b), singly or
in the aggregate, if pursued and/or resulting in a judgment or decision against
the Company would have a material adverse effect on the assets, business,
goodwill or financial condition of the Company.

 

22



--------------------------------------------------------------------------------

 

  3.16.

  Absence of Certain Changes and Events

Except as set forth in Schedule 3.16, since the date of the Balance Sheet,
Company has conducted its business only in the Ordinary Course of Business and
there has not been any:

(a)      change in Company’s authorized or issued capital stock, grant of any
stock option or right to purchase shares of capital stock of Company or issuance
of any security convertible into such capital stock;

(b)      amendment to the Governing Documents of Company;

(c)      payment or increase (except in the Ordinary Course of Business) by
Company of any bonuses, salaries or other compensation to any director, officer
or employee of Company or entry into any employment, severance or similar
Contract with any director, officer or employee;

(d)      adoption of, amendment to or increase in the payments to or benefits
under, any Employee Plan;

(e)      damage to or destruction or loss of any asset of the Company with a
value in excess of $50,000, not covered by insurance;

(f)      entry into, termination of or receipt of notice of termination of
(i) any license, distributorship, dealer, sales representative, joint venture,
credit or similar Contract to which Company is a party, or (ii) any Contract or
transaction involving a total remaining commitment by Company of at least
$50,000;

(g)      sale (other than sales of Inventories in the Ordinary Course of
Business), lease or other disposition of any asset or property of Company
(including the Intellectual Property Assets) with a value in excess of $50,000
or the creation of any Encumbrance on any asset of the Company other than
Permitted Encumbrances;

(h)      cancellation or waiver of any claims or rights with a value to Company
in excess of $50,000;

(i)      indication by any customer or supplier representing annual sales or
expenses in excess of $50,000 of an intention to discontinue or change the terms
of its relationship with Company (other than in connection with the Company’s
discontinuation of its ASML business);

(j)      material change in the accounting methods used by Company; or

(k)     Contract by Company to do any of the foregoing.

 

  3.17.

 Contracts; No Defaults

(a)      Schedule 3.17(a) contains an accurate and complete list, and
Shareholder has delivered to Buyer accurate and complete copies, of:

 

23



--------------------------------------------------------------------------------

 (i)       each Company Contract that involves performance of services or
delivery of goods or materials by Company of an amount or value in excess of One
Hundred Twenty Five Thousand dollars ($125,000);

 (ii)      each Company Contract that involves performance of services or
delivery of goods or materials to Company of an amount or value in excess of One
Hundred Twenty Five Thousand dollars ($125,000);

 (iii)     each Company Contract that was not entered into in the Ordinary
Course of Business and that involves expenditures or receipts of Company in
excess of Thirty Seven Thousand Five Hundred dollars ($37,500);

 (iv)     each Company Contract affecting the ownership of, leasing of, title
to, use of or any leasehold or other interest in any real or personal property
(except personal property leases and installment and conditional sales
agreements having a value per item or aggregate payments of less than Fifty
Thousand dollars ($50,000) or with a term of less than one year);

 (v)      each Company Contract with any labor union or other employee
representative of a group of employees relating to wages, hours and other
conditions of employment;

 (vi)     each Company Contract (however named) involving a sharing of profits,
losses, costs or liabilities by Company with any other Person;

 (vii)    each Company Contract containing covenants that in any way purport to
restrict Company’s business activity or limit the freedom of Company to engage
in any line of business or to compete with any Person;

 (viii)   each employment contract or arrangement (A) which is not terminable by
the Company within thirty (30) days without payment of any amount related to
severance, or (B) for any continuing payment after termination of such contract
or arrangement of any type or nature, other than payments relating to continuing
obligations of the Company under an existing Employee Plan, including, without
limitation, any bonuses and vested commissions;

 (ix)     each power of attorney of Company that is currently effective and
outstanding; and

 (x)      each Company Contract for capital expenditures in excess of Seventy
Five Thousand dollars ($75,000).

(b)    Except as set forth in Schedule 3.17(b):

 (i)       each Company Contract identified or required to be identified in
Schedule 3.17(a) is in full force and effect and is valid and enforceable
against Company in accordance with its terms; and

 

24



--------------------------------------------------------------------------------

 (ii)     each Company Contract identified or required to be identified in
Schedule 3.17(a) will be unaffected by the Contemplated Transactions and will
remain in full force and effect without the consent of any other Person.

 (iii)    Company is in compliance with all material terms and requirements of
each Company Contract;

 (iv)     to the Knowledge of the Company, each other Person that has or had any
obligation or liability under any Company Contract is in full compliance with
all applicable terms and requirements of such Company Contract;

 (v)      to the Knowledge of the Company, no event has occurred or circumstance
exists that may result in a Breach of, or give Company or other Person the right
to declare a default or exercise any remedy under, or to accelerate the maturity
or performance of, or payment under, or to cancel, terminate or modify, any
Company Contract; and

 (vi)     Company has not given to or received from any other Person, any notice
or other communication (whether oral or written) regarding any actual, alleged,
possible or potential violation or Breach of, or default under, any Company
Contract.

(c)    Each Company Contract relating to the sale, design, manufacture or
provision of products or services by Company has been entered into in the
Ordinary Course of Business of Company and has been entered into without the
commission of any act alone or in concert with any other Person, or any
consideration having been paid or promised, that is or would be in violation of
any Legal Requirement.

 

  3.18.

  Insurance

(a)      Shareholder has delivered to Buyer:

   (i)      accurate and complete copies of all summaries of insurance held by
Shareholder to which Company is a beneficiary and all policies of insurance (and
material correspondence relating to coverage thereunder) to which Company is a
party, a list of which is included in Schedule 3.18(a); and

   (ii)     any statement by Shareholder’s auditor or any consultant or risk
management advisor with regard to the adequacy of Company’s coverage or of the
reserves for claims.

(b)      Schedule 3.18(b) describes:

   (i)      any self-insurance arrangement by or affecting Company, including
any reserves established thereunder;

   (ii)    any Contract or arrangement, other than a policy of insurance, for
the transfer or sharing of any risk to which Company is a party or which
involves the business of Company; and

 

25



--------------------------------------------------------------------------------

  (iii)    all obligations of Company to provide insurance coverage to Third
Parties (for example, under Leases or service agreements) and identifies the
policy under which such coverage is provided.

(c)       Except as set forth in Schedule 3.18(c):

  (i)      all policies of insurance to which Company is a party or that provide
coverage to Company:

   (A)    are valid, outstanding and enforceable;

   (B)    are issued by an insurer that is financially sound and reputable;

   (C)    taken together, provide adequate insurance coverage for Company’s
assets and operations for all risks normally insured against by a Person
carrying on the same business or businesses as Company in the same location; and

   (D)    are sufficient for compliance with all Legal Requirements and Company
Contracts;

  (ii)     Company has not received (A) any refusal of coverage or any notice
that a defense will be afforded with reservation of rights or (B) any notice of
cancellation or any other indication that any policy of insurance is no longer
in full force or effect or that the issuer of any policy of insurance is not
willing or able to perform its obligations thereunder;

  (iii)    Company has paid all premiums due, and has otherwise performed all of
its obligations, under each policy of insurance to which it is a party or that
provides coverage to Company; and

  (iv)    Company has given notice to the insurer of all claims that may be
insured thereby.

 

  3.19.   Environmental Matters

Except as disclosed in Schedule 3.19:

(a)       Company is, and at all times has been, in material compliance with,
and has not been and is not in material violation of or liable in any material
manner under, any Environmental Law. Neither Company nor Shareholder has any
basis to expect, nor has any of them or any other Person for whose conduct they
are or may be held to be responsible received, any actual or threatened order,
notice or other communication from (i) any Governmental Body, (ii) the current
or prior owner or operator of any Facilities, or (iii) or any other Person of
any actual or potential violation or failure to comply with any Environmental
Law, or of any actual or threatened Liability under Environmental Law, including
any obligation to undertake or bear the cost of any Environmental, Health and
Safety Liabilities with respect to any Facility or other property or asset
(whether real, personal or mixed) in which Company has or had an interest, or
with respect to any property or Facility at or to which Hazardous Materials were
generated, manufactured, refined, transferred, imported, used or processed by
Company or any other Person for whose conduct it is or may be

 

26



--------------------------------------------------------------------------------

held responsible, or from which Hazardous Materials have been transported,
treated, stored, handled, transferred, disposed, recycled or received.

(b)      There are no pending or, to the Knowledge of Company, threatened
claims, Encumbrances, or other restrictions of any nature resulting from any
Environmental, Health and Safety Liabilities or arising under or pursuant to any
Environmental Law with respect to or affecting any Facility or any other
property or asset (whether real, personal or mixed) in which Company has or had
an interest.

(c)      Company has delivered to Buyer true and complete copies and results of
any reports, studies, analyses, tests, or monitoring initiated by or otherwise
in the possession or control of Shareholder or Company pertaining to Hazardous
Materials or Hazardous Activities in, on, or under the Facilities, or concerning
compliance, by Company or any other Person for whose conduct it is or may be
held responsible, with Environmental Laws.

(d)      No material Release of Hazardous Materials has occurred at any of the
Company’s Facilities, the Company has not caused a Release of Hazardous
Materials at any location nor has the Company arranged by contract, agreement or
otherwise, for the transportation, treatment, storage of disposal of Hazardous
Materials at any location which could reasonably be expected to result in
liability to the Company under Environmental Law.

(e)      The Company has no Liabilities under Environmental Laws, and no facts,
circumstances or conditions, existing, initiated or occurring prior to the
Closing Date are known to the Company which could reasonably be expected to
result in Liability to the Company under any Environmental Law.

(f)      None of the Company’s current Facilities contain, nor did any of the
Company’s former Facilities contain during the period of the Company’s use,
lease or occupancy, above ground or underground tanks or piping used for the
management of Hazardous Materials, landfills, impoundments or other units for
the treatment, storage or disposal of Hazardous Materials, PCBs, radioactive
materials, urea formaldehyde, toxic mold, lead-based paint or asbestos
containing materials.

(g)      Company has not agreed to assume and has not assumed by operation of
law any Liability of any other Person arising under Environmental Law.

 

  3.20.

  Employees

(a)      A complete and accurate list of the following information for each
employee, director, independent contractor, consultant and agent of Company,
including each employee on leave of absence: name; job title; date of hiring or
engagement; current compensation paid or payable; and sick and vacation leave
that is accrued but unused was made available to Buyer.

(b)      Company has not violated the Worker Adjustment and Retraining
Notification Act (the “WARN Act”) or any similar state or local Legal
Requirement.

(c)      No officer or director, and, to the Knowledge of Shareholder and
Company, no other agent, employee, consultant, or contractor of Company, is
bound by any Contract that purports to

 

27



--------------------------------------------------------------------------------

limit the ability of such officer, director, agent, employee, consultant, or
contractor (i) to engage in or continue or perform any conduct, activity, duties
or practice relating to the business of Company or (ii) to assign to Company or
to any other Person any rights to any invention, improvement, or discovery. To
the Knowledge of Shareholder and Company, no former or current employee of
Company is a party to, or is otherwise bound by, any Contract that in any way
adversely affected, affects, or will affect the ability of Company or Buyer to
conduct the business as heretofore carried on by Company.

 

  3.21.

  Labor Disputes; Compliance

(a)      Company has complied in all material respects with all Legal
Requirements relating to employment practices, terms and conditions of
employment, equal employment opportunity, nondiscrimination, immigration, wages,
hours, benefits, collective bargaining and other similar requirements, the
payment of social security and similar Taxes and occupational safety and health.
Company is not liable for the payment of any Taxes, fines, penalties, or other
amounts, however designated, for failure to comply with any of the foregoing
Legal Requirements.

(b)      Except as disclosed in Schedule 3.21(b), (i) Company has not been, and
is not now, a party to any collective bargaining agreement; (ii) there has not
been, there is not presently pending or existing, and to Shareholder’s Knowledge
there is not threatened, any strike, slowdown, picketing, work stoppage or
employee grievance process involving Company; (iii) no application or petition
for an election of or for certification of a collective bargaining agent is
pending; and (iv) to Shareholder’s Knowledge there has been no charge of
discrimination filed against or threatened against Company with the Equal
Employment Opportunity Commission or similar Governmental Body.

 

  3.22.

  Intellectual Property Assets

(a)      The term “Intellectual Property Assets” means all intellectual property
owned, licensed (as licensor or licensee) or used by Company, including:
(i) Company’s name, registered and unregistered trademarks, service marks and
applications for each of the foregoing; (ii) all patents and patent
applications; (iii) all registered and unregistered copyrights (collectively,
“Copyrights”); (iv) all rights in internet web sites and internet domain names
presently used by Company and (v) all inventions, discoveries, techniques,
processes, methods, formulae, designs, computer software, trade secrets,
confidential information, know-how and ideas which are owned, licensed or used
by the Company. All Intellectual Property Assets described in subparts
(i) through (iv) inclusive are listed on Schedule 3.22(a).

(b)      Except as set forth in Schedule 3.22(b), the Intellectual Property
Assets are all those necessary for the operation of Company’s business as it is
currently conducted. Company is the owner or licensee of all right, title and
interest in and to each of the Intellectual Property Assets, free and clear of
all Encumbrances, and has the right to use without payment to a Third Party all
of the Intellectual Property Assets, other than in respect of licenses listed in
Schedule 3.22(b). Except as set forth in Schedule 3.22(b) (i) to Company’s
knowledge, no Intellectual Property Asset is infringed or has been challenged or
threatened in any way and (ii) none of the products manufactured or sold, nor
any process or know-how used, by Company infringes or is alleged to infringe any
patent or other proprietary right of any other Person.

 

28



--------------------------------------------------------------------------------

 

  3.23.   Brokers or Finders

Neither Shareholder nor Company nor any of their Representatives have incurred
any obligation or liability, contingent or otherwise, for brokerage or finders’
fees or agents’ commissions or other similar payments in connection with the
sale of Company’s business or the Contemplated Transactions, other than the fee
due to Technowledgey Strategic Group.

 

  3.24.   Affiliate Transactions

After the Closing, neither the Shareholder nor any of its Subsidiaries, nor any
of their directors or officers, will have any interest in any property (real or
personal, tangible or intangible) used by the Company. Except as set forth in
Schedule 3.24, as of the Closing there will be no contract, agreement or license
between the Shareholder, any of its Subsidiaries, or any of their directors or
officers, on the one hand, and the Company, on the other hand, other than
contracts, agreements or licenses contemplated to be entered into in connection
with this Agreement, and there shall exist no Liability of the Company to the
Shareholder, any of its Subsidiaries, or any of their directors or officers.

 

  3.25.   Export Compliance

Neither the Company nor any of their current or former employees,
representatives, agents, consultants, independent contractors, subcontractors,
leased employees, volunteers, or “temps” in connection with his or her
affiliation with, or the performance of his or her duties to, the Company:
(A) have engaged in any activity or transaction prohibited by or in violation of
any U.S. Export Control or Import Law; (B) have been the recipient of a
subpoena, warning letter, finding of violation letter, charging letter, draft
charging letter, or other document alleging a violation, or possible violation,
of any U.S. Export Control or Import Law from any U.S. Trade Control Agency;
(C) have been (x) subject of an indictment for a violation or violations of any
U.S. Export Control or Import Law; (y) convicted of violating any U.S. Export
Control or Import Law or (z) barred or suspended, even temporarily, from doing
business with any agency of the U.S. Government as a result of a violation of
any U.S. Export Control or Import Law; (D) (x) is an Embargoed Person; (y) is
owned or controlled by, or is acting on behalf of, an Embargoed Person or
(z) has engaged in activities, dealings or transactions with or involving an
Embargoed Person; (E) has entered into a settlement, plea agreement, or deferred
prosecution agreement with any U.S. Trade Control Agency for alleged violations
of any U.S. Export Control or Import Law; or (F) has been officially reprimanded
or terminated in whole or in part due to their violation of Company policies and
procedures related to U.S. Export Control or Import Laws. There is no pending
or, to the Knowledge of the Company, threatened U.S. Trade Control Agency
proceeding, investigation, audit or enforcement action against the Company or
any of its current or former employees, representatives, agents, consultants,
independent contractors, subcontractors, leased employees, volunteers, or
“temps” in connection with his or her affiliation with, or the performance of
his or her duties to, the Company or any of its Subsidiaries. The Company does
not have any pending or anticipated disclosures to any U.S. Trade Control Agency
for potential violations of any U.S. Export Control or Import Law. All voluntary
self disclosures that have been submitted to a U.S. Trade Control Agency
involving potential violations of U.S. Export Control or Import Laws have been
disclosed to the Buyer. There have been no potential violations of U.S. Export
Control or

 

29



--------------------------------------------------------------------------------

Import Laws that have been discovered by the Company, but not reported to a U.S.
Trade Control Agency.

 

  3.26.   Sufficiency of Assets; Operations of Business

Except as set forth on Schedule 3.26, the assets owned, leased or licensed by
the Company, and the Company’s rights under the Company Contracts and
Governmental Authorizations, constitute all of the assets, properties, contract
rights and licenses that (a) are reasonably necessary for the Company to operate
its business in substantially the same manner as such operations are presently
conducted, (b) are reasonably sufficient to operate the business as a going
concern, and (c) are used by the Company to operate its business. Schedule 3.26
contains a complete and accurate description of all services and support
provided by Shareholder to Company.

 

  3.27.   Customers and Suppliers.

(a)      Schedule 3.27(a) is a complete and correct list of the twenty
(20) largest (as measured by revenue) customers of Company (the “Material
Customers”) for the twelve (12) month period ending June 30, 2010 and sets forth
opposite the name of each Material Customer the amount billed to such customer
during such period. Except as set forth in Schedule 3.27(a), in the last twelve
(12) months, no Material Customer has cancelled or otherwise terminated, or
threatened to cancel or terminate (whether verbally or in writing), its
relationship with the Company. The Company has not received any notice, whether
verbal or written, and has no Knowledge that any Material Customer intends to
cancel or otherwise materially modify its relationship with the Company. There
are no claims, disputes or re-negotiations between the Company and any of its
customers and there is no basis for any such claim, dispute or re-negotiation.

(b)      Schedule 3.27(b) is a complete and correct list of the twenty
(20) largest vendors, suppliers, service providers and other similar business
relations of the Company (the “Material Vendors”) for the twelve (12) month
period ending June 30, 2010 and sets forth opposite the name of each Material
Vendor the amount paid to such vendor during such period. Except as set forth in
Schedule 3.27(b), in the last twelve (12) months, no Material Vendor has
cancelled or otherwise terminated, or threatened to cancel or terminate, its
relationship with the Company. Shareholder has not received any notice, and has
no knowledge that any Material Vendor intends to cancel or otherwise materially
modify (including, without limitation, price increases) its relationship with
the Company.

 

  3.28.   Absence of Sensitive Payments.

Neither the Company nor any of its employees or officers have made any
contributions, payments or gifts to or for the private use of any governmental
official, governmental employee or governmental agent in any amount where either
the payment or the purpose in making such contribution, payment or gift is
illegal under the laws of the United States or any other jurisdiction; has
established or maintained any unrecorded fund or asset for any purpose or made
any false or artificial entries on its books; or has made any payments to any
Person with the intention or understanding that any part of such payment was to
be used for any purpose other than that described in the document supporting the
payment. Neither the Shareholder nor any of its

 

30



--------------------------------------------------------------------------------

employees or officers or those of its direct or indirect Subsidiaries have taken
any of the actions described in the preceding sentence on behalf of the Company
or the Company’s assets or business.

 

4. Representations and Warranties of Buyer

Buyer represents and warrants to Shareholder as follows:

 

  4.1.    Organization and Good Standing

Buyer is a corporation duly organized, validly existing and in good standing
under the laws of the State of New Jersey, with full corporate power and
authority to conduct its business as it is now conducted.

 

  4.2.    Enforceability; Authority; No Conflict

(a)      This Agreement constitutes the legal, valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms. Upon the
execution and delivery by Buyer of the other agreements to be executed or
delivered by Buyer at Closing (collectively, the “Buyer’s Closing Documents”),
each of the Buyer’s Closing Documents will constitute the legal, valid and
binding obligation of Buyer, enforceable against Buyer in accordance with its
respective terms. Buyer has the absolute and unrestricted right, power and
authority to execute and deliver this Agreement and the Buyer’s Closing
Documents and to perform its obligations under this Agreement and the Buyer’s
Closing Documents, and such action has been duly authorized by all necessary
corporate action.

(b)      Neither the execution and delivery of this Agreement by Buyer nor the
consummation or performance of any of the Contemplated Transactions by Buyer
will give any Person the right to prevent, delay or otherwise interfere with any
of the Contemplated Transactions pursuant to:

 (i)     any provision of Buyer’s Governing Documents;

 (ii)    any resolution adopted by the board of directors or the shareholders of
Buyer;

 (iii)   any Legal Requirement or Order to which Buyer may be subject; or

 (iv)   any Contract to which Buyer is a party or by which Buyer may be bound.

Buyer is not and will not be required to obtain any Consent from any Person in
connection with the execution and delivery of this Agreement or the consummation
or performance of any of the Contemplated Transactions.

 

  4.3.     Certain Proceedings

There is no pending Proceeding that has been commenced against Buyer and that
challenges, or may have the effect of preventing, delaying, making illegal or
otherwise interfering

 

31



--------------------------------------------------------------------------------

with, any of the Contemplated Transactions. To Buyer’s Knowledge, no such
Proceeding has been threatened.

 

  4.4.     Brokers or Finders

Neither Buyer nor any of its Representatives have incurred any obligation or
liability, contingent or otherwise, for brokerage or finders’ fees or agents’
commissions or other similar payment in connection with the Contemplated
Transactions.

         4.5.       Financing

Buyer possesses and will possess sufficient funds to consummate the Contemplated
Transactions and affirms that it is not a condition to Closing that Buyer obtain
financing for or related to any of the Contemplated Transactions.

 

  4.6.     Operations of Business

Buyer recognizes that Shareholder provides to Company services and support
listed on Schedule 3.26. Buyer recognizes that such services and support are
necessary for the ongoing operation of Company and that Buyer must provide or
contract with a third party to provide the services and support currently being
provided by Shareholder.

 

5. Intentionally Omitted

 

6. Intentionally Omitted

 

7. Intentionally Omitted

 

8. Intentionally Omitted

 

9. Intentionally Omitted

 

10. Additional Covenants

 

  10.1     Nonsolicitation of Employees

For a period of three (3) years following Closing, neither Shareholder nor its
Related Persons shall directly or indirectly: solicit the employment of or hire
any employee of Company, or induce or attempt to induce any employee of the
Company to leave the employ of the Company, or in any way interfere with the
relationship between the Company, on the one hand, and any employee thereof, on
the other, provided, however, that the foregoing shall not apply to
(i) responses or follow-up hiring in respect of general solicitations or
advertisements for job positions not specifically directed to employees of
Company or (ii) any employee of Company who is terminated by Buyer or Company
after the Closing Date or terminates his or her employment with Company without
any solicitation from Shareholder.

 

  10.2.     Noncompetition

 

32



--------------------------------------------------------------------------------

(a)      Noncompetition. For a period of three (3) years after the Closing Date,
Shareholder shall not, anywhere in the world, directly or indirectly (including
through any direct or indirect Subsidiary) invest in, own, manage, operate,
finance, control, advise, render services to or guarantee the obligations of any
Person whose primary business is the manufacture, sale or distribution of
electronic pressure scanning devices for ground testing applications or water
level and conductivity monitoring devices (“Competing Business”), provided,
however, that Shareholder may purchase or otherwise acquire up to (but not more
than) five percent (5%) of any class of the securities of any Person (but may
not otherwise participate in the activities of such Person) if such securities
are listed on any national or regional securities exchange or have been
registered under Section 12(g) of the Exchange Act.

(b)      Modification of Covenant. If a final judgment of a court or tribunal of
competent jurisdiction determines that any term or provision contained in
Section 10.2(a) is invalid or unenforceable, then the parties agree that the
court or tribunal will have the power to reduce the scope, duration or
geographic area of the term or provision, to delete specific words or phrases or
to replace any invalid or unenforceable term or provision with a term or
provision that is valid and enforceable and that comes closest to expressing the
intention of the invalid or unenforceable term or provision. This Section 10.2
will be enforceable as so modified after the expiration of the time within which
the judgment may be appealed. This Section 10.2 is reasonable and necessary to
protect and preserve Buyer’s legitimate business interests and the value of the
Company and to prevent any unfair advantage conferred on Shareholder.

(c)      Shareholder acknowledges that the Shareholder’s and Company’s expertise
in the Competing Business is of a special, unique, and intellectual character
which gives said expertise a peculiar value. Shareholder acknowledges and agrees
that (i) the restrictions contained in Sections 10.1 and 10.2 are reasonable in
all respects (including, without limitation, with respect to the subject matter,
time period and geographical area) and are necessary to protect the value of the
Company and the Shares (including, without limitation, its goodwill), (ii) the
Shareholder is primarily responsible for the creation of such value and goodwill
as of the Closing Date, (iii) Buyer would not have consummated the Contemplated
Transactions without the restrictions contained in Sections 10.1 and 10.2 and
(iv) Buyer would be irreparably damaged if any of the provisions of this Section
are not performed in accordance with their specific terms or are otherwise
breached. Accordingly, Shareholder agrees that Buyer is entitled to an
injunction or injunctions to prevent breaches of this Section and has the right
to specifically enforce this Section against the Shareholder and its Related
Persons in addition to any other remedy to which Buyer may be entitled
hereunder, at law or in equity.

 

  10.3.

    Further Assurances

The parties shall cooperate reasonably with each other and with their respective
Representatives in connection with any steps required to be taken as part of
their respective obligations under this Agreement, and shall (a) furnish upon
request to each other such further information; (b) execute and deliver to each
other such other documents; and (c) do such other acts and things, all as the
other party may reasonably request for the purpose of carrying out the intent of
this Agreement and the Contemplated Transactions. Prior to the Closing, the
Shareholder and the Company shall afford Buyer reasonable access to agreed,
identified current customers of the Company, upon prior written consent of the
Shareholder, so long as such access is not disruptive to the operations of the
business

 

33



--------------------------------------------------------------------------------

of the Shareholder, its Subsidiaries or the Company. Each of the Shareholder and
its Related Persons will refer all customer inquiries relating to the business
of the Company to the Company from and after the Closing.

 

  10.4.    Tax Matters

(a)      All transfer, documentary, sales, use, stamp and registration Taxes
(but excluding income Taxes) resulting from, arising out of, relating to, or
caused by this Agreement and the Contemplated Transactions will be paid one-half
by Buyer and one-half by Shareholder.

(b)      The Shareholder shall include the Company in, and shall file or cause
to be filed, the United States consolidated federal income Tax Return of the
Shareholder for all taxable periods of the Company ending on or prior to the
Closing Date and where applicable, the Shareholder shall include the Company in,
and shall file or cause to be filed all other consolidated Tax Returns relating
to the Company for all Taxable periods of the Company ending on or prior to the
Closing Date, and shall pay (or cause to be paid) any and all Taxes due with
respect to all of such Tax Returns to the extent such Taxes were not taken into
account in determining Closing Working Capital. The Shareholder shall file (or
cause to be filed) all other Tax Returns of the Company required to be filed
prior to the Closing Date, and pay (or cause to be paid) any and all Taxes due
with respect to such Tax Returns, to the extent such Taxes were not taken into
account in determining Closing Working Capital. Any Tax Returns which the
Shareholder files (or causes to be filed) pursuant to the foregoing after the
date of this Agreement shall be prepared in a manner consistent with past
practice, unless a contrary treatment is required by the applicable Tax laws, as
reasonably determined by the Shareholder. Subsequent to Closing, in the event
that the Shareholder or any Affiliate thereof amends any combined, consolidated
or unitary Tax Return which includes the Company or makes a claim for refund
with respect to any such Tax Return and if such amendment or refund claim could
have a material adverse affect on the Buyer, the Company, or any of their
respective Affiliates for any Taxable period (as reasonably determined by
Shareholder), then Shareholder will provide a copy of such amendment or refund
claim to Buyer within thirty (30) days prior to the filing thereof, and any
Damages to any Buyer Indemnified Party resulting from such amendment or refund
claim shall, without duplication, be subject to indemnification pursuant to
Article 11.

(c)      Following the Closing, Buyer shall prepare (or cause to be prepared)
and file (or cause to be filed) all Tax Returns (other than consolidated,
combined or unitary Tax Returns described in Section 10.4(b)(i)) which are
required to be filed pursuant to any Legal Requirement with respect to the
Company after the Closing Date (including any separate Company Tax Returns which
the Shareholder failed to properly file, or cause to be filed, prior to the
Closing Date), and, subject to the right to receive payment from the Shareholder
under Section 10.4(i), pay or cause to be paid all Taxes shown to be due
thereon. To the extent that Buyer seeks a payment from Shareholder under
Section 10.4(g) with respect to any such Tax Return, Buyer shall cause the
Company to provide Shareholder with a copy of such Tax Return (or in the case of
a consolidated, combined, or unitary Tax Return including the Company, the
portion of such Tax Return relating to the Company) prior to filing for the
Shareholder’s review and approval (which approval will not be unreasonably
withheld, conditioned or delayed). The Shareholder and Buyer shall attempt in
good faith to resolve any disagreements regarding such Tax Return prior to the
due date for filing such Tax Return. In the event that the Shareholder and Buyer
are unable to resolve any dispute with

 

34



--------------------------------------------------------------------------------

respect to such Tax Return prior to the due date for filing, such dispute shall
be resolved in accordance with Section 10.4(m).

(d)      To the extent that any Taxes shown due on a Tax Return which Buyer is
required to file (or cause to be filed) under Section 10.4(b)(i) relate to a
Pre-Closing Tax Period or are otherwise the responsibility of the Shareholder
under Article 10 or Article 11 of this Agreement, the Shareholder shall make a
payment to Buyer in the amount of such Taxes no later than thirty (30) days
after Buyer provides the Shareholder with a copy of such Tax Return (or in the
case of a consolidated, combined or unitary Tax Return, the portion relating to
the Company) and a statement setting forth the amount Shareholder owes to the
Buyer. If a dispute arises with respect to the underlying Tax Return or the
amount of Taxes for which the Shareholder is responsible, the Shareholder and
Buyer shall attempt in good faith to resolve any such disagreement prior to the
due date of the Tax Return. If such dispute is not resolved prior to the due
date of the Tax Return, the Shareholder shall pay to Buyer the amount that the
Shareholder believes in good faith is due and owing (and the Tax Return shall be
filed in the manner that Buyer deems correct); provide, however, if the
independent accounting firm resolving the dispute in accordance with
Section 10.4(k) determines that the amount of Taxes as being the responsibility
of the Shareholder differs from the amount paid to Buyer, the Shareholder shall
pay to the Buyer, or the Buyer shall pay to the Shareholder, the amount
necessary to reflect the independent accounting firm’s determination (plus
interest determined at the federal underpayment rate described in
Section 6621(a)(2) of the Code). No payment pursuant to this
Section 10.4(b)(iii) shall excuse the Shareholder from its indemnification
obligations pursuant to Article 10 if the amount of Taxes as ultimately
determined (on audit or otherwise) for the periods covered by such Tax Return
exceeds the amount of the Shareholder’s payment pursuant to this
Section 10.4(b)(iii).

(e)      Any Tax sharing agreement between Shareholder and Company shall be
terminated as of the Closing Date and will have no further effect for any
taxable year, and all amounts due as of the Closing Date from or to Shareholder
under any such tax sharing agreement shall be finally determined by Shareholder
and paid or otherwise settled by Shareholder or Company on or prior to the
Closing Date.

(f)      Buyer, Company and Shareholder shall cooperate fully, as and to the
extent reasonably requested by the other party, in connection with the filing of
Tax Returns pursuant to this Section 10.4 and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other party’s request) the provision of records and information
that are reasonably relevant to any such audit, litigation or other proceeding
and making employees available on a mutually convenient basis to provide
additional information and explanation of any materials provided hereunder.
Company and Shareholder agree to (i) retain all books and records with respect
to Tax matters pertinent to the Company relating to any taxable period beginning
before the Closing Date until the expiration of the statute of limitations (and,
to the extent notified by Buyer or Shareholder, any extensions thereof) of the
respective taxable periods, and abide by all record retention agreements entered
into with any Taxing authority, and (ii) give the other party reasonable written
notice prior to transferring, destroying or discarding any such books and
records, and, if the other party so requests, Company or Shareholder, as the
case may be, shall allow the other party to take possession of such books and
records.

 

35



--------------------------------------------------------------------------------

(g)      With respect to all periods ending on or prior to the Closing Date,
Shareholder shall have the exclusive authority to (1) represent the Company
before any Governmental Body in any audit, contest, claim, proceeding or inquiry
regarding the Tax consequences of the operations of the Company (a “Tax
Proceeding”) and (2) settle or contest, in its sole discretion, any such Tax
Proceeding; provided, however, that Shareholder shall allow Buyer and its
counsel to participate in, but not control, any such Tax Proceeding at Buyer’s
sole expense. Shareholder shall keep Buyer fully and timely informed with
respect to the commencement, status and nature of any Tax Proceedings involving
any Tax liability of Company for such taxable periods. With respect to all
periods that begin immediately following and end after the Closing Date, Buyer
shall have the exclusive authority to (1) represent the Company in any Tax
Proceeding and (2) settle or contest, in its sole discretion, any such Tax
Proceeding. With respect to any Straddle Period, Buyer shall have the exclusive
authority to (1) represent the Company in any Tax Proceeding and (2) settle or
contest, in its sole discretion, any such Tax Proceeding, provided, however,
that Buyer shall allow Shareholder and its counsel to participate in, but not
control, any such proceeding at Shareholder’s sole expense; provided, however,
that Buyer shall allow Shareholder and its counsel to participate in, but not
control, any such proceeding at Shareholder’s sole expense. Buyer shall keep
Shareholder fully and timely informed with respect to the commencement, status
and nature of any Tax Proceedings involving any Tax liability of the Company for
all Pre-Closing Tax Periods and Straddle Periods.

(h)      Buyer and Company shall elect, where permitted by law, to carry forward
any net operating loss or other tax attribute of the Company arising in any
taxable period that begins on or after the Closing Date that, absent such
election, would be carried back to a taxable period ending on or prior to the
Closing Date.

(i)      The Shareholder shall and hereby covenants and agrees to indemnify and
hold harmless the Company and the Buyer with respect to (i) all Taxes (or the
non-payment thereof) of the Company for all Taxable periods ending on or before
the Closing Date and the portion through the end of the Closing Date for any
Straddle Period (“Pre-Closing Tax Period”), (ii) all Taxes of any member of an
affiliated, consolidated, combined, or unitary group of which the Company (or
any predecessor of any of the foregoing) is or was a member on or prior to the
Closing Date, including pursuant to Treasury Regulation Section 1.1502-6 or any
analogous or similar state, local, or foreign law or regulation, and (iii) any
and all Taxes of any Person (other than the Company) imposed on the Company as a
transferee or successor, by contract or pursuant to any law, rule or regulation,
which Taxes relate to an event or transaction occurring before the Closing, in
each case, to the extent any such Taxes described in any of the foregoing
clauses (i), (ii) or (iii) were not taken into account in determining Closing
Working Capital.

(j)      For purposes of this Agreement, in the case of any Taxes that are
payable for a taxable period that includes (but does not end on) the Closing
Date (a “Straddle Period”), the portion of such Tax which relates to the portion
of such Taxable period ending on the Closing Date will (i) in the case of any
property, ad valorem or similar Taxes, be deemed to be the amount of such Tax
for the entire Taxable period multiplied by a fraction, the numerator of which
will be the number of days in the Taxable period ending on the Closing Date and
the denominator of which will be the number of days in the entire Taxable
period, and (ii) in the case of any other Taxes, be deemed equal to the amount
that would be payable if the relevant Taxable period ended at the close of
business on the Closing Date (and for such purpose, the Taxable period of any
partnership or

 

36



--------------------------------------------------------------------------------

other pass-through entity in which the Company holds an interest will be deemed
to end at such time).

(k)      Election Under Treasury Regulation Section 1.338(h)(10)-1.

   (1)       The Shareholder and Buyer agree that, at Buyer’s election, they
shall jointly make or cause to be made the election under Section 338(h)(10) of
the Code and Treasury Regulations Section 1.338(h)(10)-1(c) and any
corresponding election under state, local or foreign Tax law (the “Section 338
Elections”) with respect to the purchase and sale of the Shares. The Buyer shall
prepare IRS Form 8023 (or any successor form) and any similar state, local or
foreign Tax forms (together with any required attachments and schedules)
required to make the Section 338 Elections (each an “Election Form” and
collectively, the “Election Forms”). The Shareholder shall properly execute (or
cause to be executed) any such Election Forms and promptly return such properly
executed forms to Buyer.

   (2)       The Shareholder, Buyer, and Company agree that the Purchase Price
and the liabilities of the Company (plus other relevant items required under
Section 338(h)(10) of the Code) will be allocated for Tax purposes among the
assets of the Company and the complete satisfaction of all intercompany debt
obligations between the Shareholder and the Company existing immediately prior
to the Closing as set forth on a written statement in a form prepared by Buyer
(the “Allocation Statement”) which shall be delivered by Buyer to the
Shareholder within a reasonable time period after the Closing Date (but for
purposes of clarification, in any event need not be delivered prior to
January 15, 2011). The Allocation Statement shall be subject to Shareholder’s
objection in writing to Buyer within ten (10) days after receipt thereof if, but
only if, Shareholder determines in good faith that such Allocation Statement as
prepared by Buyer is materially unreasonable and Shareholder includes with such
written objection reasonable details supporting Shareholder’s basis for such
determination, and thereafter the Shareholder and Buyer shall cooperate in good
faith in resolving such dispute, with each party to be solely responsible for
its own costs and expenses incurred in connection therewith. In the event that
any of the allocations set forth in the Allocation Statement are disputed by a
Tax authority, the party receiving notice of such dispute shall notify the other
parties, and the Shareholder and Buyer shall cooperate in good faith in
responding to such challenge to preserve the effectiveness of such allocation,
with each party to be solely responsible for its own costs and expenses incurred
in connection therewith.

   (3)       The Shareholder, Buyer, and Company agree to file, and shall cause
their affiliates to file, all Tax Returns in a manner consistent with the
Section 338 Elections and the Allocation Statement and shall take no position
contrary thereto, unless otherwise required by law. Buyer and Company shall
cooperate in the preparation and filing of any Election Forms and shall take all
such actions as are necessary and appropriate to effectuate the Section 338
Elections.

   (4)       If Buyer elects to make the Section 338 Elections, Buyer shall pay
to the Shareholder, at the time and in the amounts set forth below, an amount
equal to the excess of (i) the amount of federal, state and local income Taxes
which the Shareholder is required to pay with respect to the sale of the Shares,
over (ii) the amount of federal, state and local income Taxes which the
Shareholder would have been required to pay if the Section 338 Elections were
not made in connection with the sale of the Shares (the “Election Tax Cost”).
Buyer agrees to reimburse the Shareholder for all reasonable third party
expenses incurred in order to complete an analysis of the

 

37



--------------------------------------------------------------------------------

Shareholder’s U.S. federal income tax basis in the Shares of the Company as of
the Closing Date as well as an analysis of its federal income tax basis in the
assets of the Company as of the Closing Date (the “Tax Basis Study”), and for
any other reasonable out-of-pocket costs incurred by the Shareholder in
connection with any of the provisions of this Section 10.4(k), regardless of
whether or not Buyer elects under Section 338(h)(10). The Shareholder and Buyer
agree to use commercially reasonable efforts to cause the Tax Basis Study to be
completed as soon as practicable after the Closing Date. By December 1, 2010,
the Shareholder shall deliver a statement to Buyer setting forth in good faith
the Election Tax Cost. Buyer shall have 30 days to object to the Election Tax
Cost. If Buyer fails to object in such 30 day period, the Election Tax Cost
determined by the Shareholder shall be the final Election Tax Cost. If Buyer so
objects, Buyer and the Shareholder shall negotiate in good faith to resolve any
disputes and reach an agreement as to the final Election Tax Cost. If Buyer and
the Shareholder can not resolve their disputes within 30 days of Buyer’s initial
objection, the disputes will be submitted to an independent accounting firm
mutually acceptable to Buyer and the Shareholder. The independent accounting
firm shall resolve all disputed issues, which resolution will be binding on
Buyer and the Shareholder. The fees and expenses of such accounting firm shall
be borne equally by Buyer and the Shareholder. The Election Tax Cost shall be
paid to the Shareholder no later than 10 days after all disputes are resolved
with respect to the Election Tax Cost, and the final Election Tax Cost is
determined.

(l)      Any dispute as to any matter covered by Section 10.4 shall be resolved
by an independent accounting firm mutually acceptable to the Shareholder and
Buyer. The resolution by such accounting firm shall be binding on the parties.
The fees and expenses of such accounting firm shall be borne equally by the
Shareholder, on one hand, and Buyer on the other. If any dispute with respect to
a Tax Return is not resolved prior to the due date of such Tax Return, such Tax
Return shall be filed in the manner in which Buyer deems is correct, provided,
however, that Buyer will file any amended Tax Returns permitted by law to
reflect the independent accounting firm’s resolution of the dispute.

(m)      Any Tax refund that is received by Buyer or any of its affiliates
(including the Company) and any amount credited against Taxes to which Buyer or
any of its affiliates (including the Company) become entitled, in each case,
that relate to Taxes of the Company for any Pre-Closing Tax Period or the
portion of any period through the end of the Closing Date, to the extent any
such refund or credit was not taken into account in determining Closing Working
Capital, shall be for the account of the Shareholder. Buyer shall pay over or
cause to be paid over to the Shareholder any such refund or the amount of any
such credit within 30 days after receipt thereof or entitlement thereto.

 

  10.5.     Pre-Closing Distributions

The parties acknowledge that Company is being acquired on a debt-free basis and
with sufficient net working capital to permit smooth transition and the on-going
operation of the Company (representing by the Working Capital Range). To that
end, Shareholder may cause Company to distribute out any excess cash on or prior
to Closing. In addition, Buyer acknowledges that any ownership interest the
Company has in assets associated solely with the ASML Business will have been
transferred to a Subsidiary of the Shareholder selected by the Shareholder in
advance of Closing (the “ASML Business Transfer”) and such assets as are
necessary to permit the Company to perform certain remaining production and
delivery obligations under the ASML

 

38



--------------------------------------------------------------------------------

Last Buy Agreement will be licensed to the Company under the terms of the ASML
License Agreement. In the event that any assets or rights associated with the
business of the Company were transferred in connection with the ASML Business
Transfer that are not related to the ASML Business, Shareholder covenants to
promptly transfer, or cause to be transferred, to Company, at Shareholder’s sole
expense, any such assets transferred from Company.

 

  10.6.   Employees and Benefits

(a)      Buyer currently anticipates retaining most of the Company’s current
employees after Closing. The foregoing notwithstanding, Buyer shall not be
obligated to provide continuing employment to any such employee after the
Closing. Buyer will cause Company to maintain and provide to each such retained
employee comparable or superior wages (excluding bonus and other incentive
terms) to those enjoyed prior to Closing until the earlier of (A) the
termination of such employee’s employment with the Company and (B) the date
which is twelve (12) months following Closing. To the extent a person who is an
employee of the Company immediately prior to the Closing is terminated by Buyer
or the Company within the twelve (12) month period following the Closing for any
reason other than gross misconduct, Buyer will cause for the Company to pay
severance to such employee according to the following formula: (1) in the case
of any employee of the Company other than Steve Yakshe or Laura Heyson, one
week’s base pay for each full year of service, with a minimum of two weeks’ base
pay and a maximum of sixteen weeks’ base pay, and less any sums paid by
Shareholder under a Sale Incentive Agreement, and (2) in the case of Steve
Yakshe and Laura Heyson, two-third’s of one week’s base pay for each full year
of service, and less any sums paid by Shareholder under a Sale Incentive
Agreement, provided, however that all of the severance payments described in
this Section 10.6(a) will be contingent on the employee’s execution of a
severance and release agreement in the form substantially similar to that used
by the Company prior to the Closing. Post-Closing Company employee benefit
plans, vacation policies, and similar benefits will credit retained employees
for years of service to the Company pre-Closing for purposes of eligibility,
vesting, and rates of accrual, as applicable. In addition, each Company employee
benefit plan made available by Buyer or the Company after the Closing that is a
welfare benefit plan, within the meaning of Section 3(1) of ERISA, will
(a) waive any and all eligibility waiting periods, evidence of insurability
requirements and pre-existing condition limitations and exclusions with respect
to the retained employees and their spouses and dependents to the extent waived,
satisfied or not included under the corresponding Employee Plan, and
(b) recognize for each retained employee and his or her spouse and dependents
for purposes of applying annual deductible, co-payment and out-of-pocket
maximums under such Company employee benefit plan any deductible, co-payment and
out-of-pocket expenses paid by the retained employee and his or her spouse and
dependents under a corresponding Employee Plan during the calendar year in which
the Closing Date occurs and neither Buyer nor Company will impose preexisting
condition exclusions upon such retained employees under any group health plan
made available by Buyer or Company after Closing. Buyer shall cause Company to
honor all accrued paid time off, vacation and similar benefit accruals for such
retained employees.

(b)      With respect to individuals employed by the Company on the Closing Date
who continue employment with the Company, Buyer or any of Buyer’s Subsidiaries
(or any trade or business that, together with Buyer, is treated as a single
employer under Section 414(b), (c), (m) or (o) of the Code) after the Closing
(“Continuing Employees”), Buyer shall cause Buyer’s 401(k) plan to accept a
“direct rollover” of such participant’s vested account balances, including
participant

 

39



--------------------------------------------------------------------------------

loans, under Shareholder’s 401(k) plan; provided, however, that Buyer’s 401(k)
plan will not be required to accept any such rollover if Buyer reasonably
determines that such rollover would constitute an “invalid rollover
contribution,” as defined in Treasury Regulation Section 1.401(a)(31)-1,
Q&A-14(b)(1).

(c)      Effective as of the Closing Date, the Shareholder shall transfer to
Buyer (or such other person(s) as Buyer may designate) the health care spending
accounts and the dependent care spending accounts of all Continuing Employees
under the Esterline Technologies Flexible Benefits Plan (such accounts are
referred to hereinafter, collectively, as the “FSAs”) and Buyer shall assume all
liabilities related thereto. If the aggregate salary reductions (and other
contributions) for the current plan year made by participants under the FSAs on
or before the Closing Date exceed the aggregate claims for the current plan year
paid to such participants under the FSAs on or before the Closing Date, then, on
(or as soon as administratively practicable after) the Closing Date, the
Shareholder shall make a cash payment to Buyer (or such other person as Buyer
may designate) in an amount equal to such excess. If, on the other hand, the
aggregate salary reductions (and other contributions) for the current plan year
made by such participants under the FSAs on or before the Closing Date are
exceeded by the aggregate claims for the current plan year paid to such
participants under the FSAs on or before the Closing Date, then, on (or as soon
as administratively practicable after) the Closing Date, Buyer shall make a cash
payment to the Shareholder (or such other person as the Shareholder may
designate) in an amount equal to such deficit. On or (as soon as
administratively practicable after) the Closing Date, Buyer shall provide the
Shareholder with a list of the Continuing Employees and the Shareholder shall
provide Buyer with the calculation of the amount of the cash payment required to
be made by the Shareholder or Buyer pursuant to this Section 10.6(c).

(d)      Subject to Sections 10.7 and 10.10, Shareholder and Company shall take
all actions as may be necessary to terminate the Company’s participation in any
Employee Plans sponsored by the Shareholder or any other ERISA Affiliate, as
applicable (each a “Shareholder Employee Plan”), effective immediately prior to
the Closing Date, and thereafter the Company shall have no Liability thereunder.
Shareholder shall remain liable and shall pay to the Company (or cause the
Company to pay), within three business days following Closing, all amounts
accrued or to have been accrued through such date under the Esterline
Technologies Corporation Annual Incentive Compensation Plan for Fiscal Year 2010
and the Pressure Systems FY 2010 Performance Share Plan, and the Company shall
promptly pay such amounts to its employees, as applicable.

 

  10.7.     Pre-Closing Expenses

In addition to the obligations under Section 10.6(d), promptly after being
notified of the amount thereof, Buyer shall reimburse the Shareholder for (or
shall cause the Company to reimburse Shareholder for) any costs and expenses
related to the Company’s participation in Shareholder-sponsored insurance and
other employee benefit plans (including, without limitation, contributions and
other expenses related to participation in the medical and 401(k) plans, but
excluding any amounts accrued or to have been accrued through the Closing under
the Esterline Technologies Corporation Annual Incentive Compensation Plan for
Fiscal Year 2010 and the Pressure Systems FY 2010 Performance Share Plan under
Section 10.6(d) above), prior to Closing, to the extent the same were accrued
expenses on the Company’s Closing Working Capital consistent with prior periods,
in an amount not to exceed $20,000. Shareholder shall be liable for

 

40



--------------------------------------------------------------------------------

and shall pay to the employees of the Company, on September 16, 2010, all
payroll amounts that were accrued or were to have been accrued by the Company
through the Closing Date but remain unpaid as of such date.

 

  10.8.     ASML Last Buy Agreement

Shareholder and Company shall take all commercially reasonable actions necessary
to assign and transfer the ASML Last Buy Agreement, including all repair,
replacement and indemnity obligations thereunder, to a Subsidiary of the
Shareholder selected by the Shareholder promptly following the satisfaction of
all product delivery obligations by the Company.

 

  10.9.     Post-Closing Financial Reporting

Following the Closing, in addition to the cooperation contemplated with respect
to tax matters under Section 10.4, the Buyer will cause the Company to cooperate
in providing the Shareholder financial reporting information required to
complete the preparation of its financial statements as set forth in Schedule
10.9.

 

  10.10.     Post-Closing Employee Benefits

Following the Closing and through September 30, 2010, the Shareholder will
provide the Company and its employees the employee benefits set forth in
Schedule 10.10 in the manner and on the terms provided by Shareholder to the
Company and its employees prior to the Closing Date, at a cost to the Company
equal to the amount set forth in such schedule. Buyer shall pay the Shareholder
the amount indicated on Schedule 10.10 (or shall cause the Company to pay the
Shareholder such amount) no later than October 8, 2010.

 

  10.11.     Post-Closing Use of Shareholder Name and Logo

The Company shall remove Shareholder’s name, logo and other trademarks from all
assets, properties and all other items related to its business, except with
regard to inventory where the Shareholder’s name, logo or other trademarks
cannot be removed or replaced, as soon as practicable after the Closing Date,
but in any event within six weeks of the Closing Date (the “Transition Period”).
During the Transition Period, Shareholder shall refrain from taking any action
against the Company or Buyer to enforce its rights in its name, logo and other
trademarks, provided that the Company’s use of Shareholder’s name, logo or other
trademarks is limited to activities related to the transition in connection with
the Contemplated Transactions. Following the Transition Period, the only
permitted use of Shareholder’s name, logo or other trademarks by the Company or
Buyer will be with respect to the sale of inventory that existed as of the
Closing Date that includes such name, logo or other trademarks in a fashion that
such markings cannot reasonably be removed or replaced, which inventory may
continue to be sold until it is exhausted.

 

  10.12.     Post-Closing Internet Content

For a period of six months following the Closing Date, the Shareholder shall
maintain in their current form the webpages and other website content related to
the Company and its business, except that the Shareholder shall, not later than
one business day following the Closing Date, add to the Company’s webpage on the
Shareholder’s website a notice in a form reasonably acceptable to

 

41



--------------------------------------------------------------------------------

the Buyer disclosing the acquisition of the Company by the Buyer, together with
a link to the Buyer’s website.

 

11. Indemnification; Remedies

 

  11.1.     Survival

All representations, warranties, covenants and obligations in this Agreement,
the Disclosure Schedules, the supplements to the Disclosure Schedules, the
certificates delivered pursuant to Section 2.4 and any other certificate or
document delivered pursuant to this Agreement shall survive the Closing and the
consummation of the Contemplated Transactions, subject to Section 11.6 and shall
not merge in the performance of any obligation by any party hereto. Except as
expressly provided in the next sentence below, any examination, inspection or
audit of the properties, financial condition or other matters of the Company and
its business conducted by the Buyer or on its behalf on or prior to the Closing
Date shall in no way limit, affect or impair the ability of Buyer to rely upon
the representations, warranties, covenants and obligations of the Shareholder
and the Company set forth herein. The Buyer shall not be entitled to
indemnification pursuant to this Agreement with respect to any representation or
warranty of the Shareholder or Company set forth in Article 3 of this Agreement
if, as of the date of this Agreement, the Buyer had actual knowledge (without
imputation from others) of an actual breach of such representation or warranty
of the Shareholder or Company set forth in Article 3 of this Agreement. The
Shareholder shall have the burden of providing that the Buyer had such actual
knowledge of such breach in accordance with the standards set forth in the
preceding sentence. The waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, will not affect the right to indemnification, payment of
damages, or other remedy based on such representations, warranties, covenants
and obligations.

 

  11.2.    Indemnification and Reimbursement By Shareholder

Shareholder will indemnify and hold harmless Buyer, and Buyer’s Representatives,
shareholders, subsidiaries (including, after the Closing, Company) and Related
Persons (collectively, the “Buyer Indemnified Persons”), and will, subject to
the procedures in Section 11.7, reimburse the Buyer Indemnified Persons for any
actual loss, liability, claim, damage, amounts paid in settlement, expense
(including costs of investigation and defense and reasonable fees and expenses
of attorneys, accountants and other professionals), whether or not involving a
Third-Party Claim (collectively, “Damages”), arising from or in connection with:

(a)      any Breach of any representation or warranty made by Shareholder or
Company in this Agreement or in any certificate, document, writing or instrument
delivered by Shareholder pursuant to this Agreement;

(b)      any Breach of any covenant or obligation of Shareholder or Company in
this Agreement or in any other certificate, document, writing or instrument
delivered by Company or Shareholder pursuant to this Agreement;

(c)      any (i) claim by any Person for brokerage or finder’s fees or
commissions or similar payments based upon any agreement or understanding made,
or alleged to have been made, by any Person with Company or Shareholder (or any
Person acting on their behalf), or any professional

 

42



--------------------------------------------------------------------------------

fees or other expenses incurred by Company, in connection with any of the
Contemplated Transactions or (ii) any indebtedness for borrowed money for which
the Company is liable after the Closing that was not reflected in computing the
Adjustment Amount;

(d)      the matter described in Section 3.13(h) of the Disclosure Schedules,
provided Buyer has cooperated in good faith with Shareholder and its legal
counsel to correct (at Shareholder’s sole cost and expense) the noncompliant
terms of the Deferred Compensation Agreements disclosed in Section 3.13(h) of
the Disclosure Schedules under IRS Notice 2010-6 (and any additional guidance
issued by the IRS) prior to December 31, 2010, and provided further that Buyer
satisfies the service recipient requirements of Section XII of IRS Notice
2010-6; or

(e)      the Shareholder’s or any Affiliate thereof’s amendment of any combined,
consolidated or unitary Tax Return which includes the Company or claim for
refund with respect to any such Tax Return to the extent such amendment or
refund claim has a material adverse affect on the Buyer, the Company, or any of
their respective Affiliates for any Taxable period.

For all purposes of this Article 11, any Damages suffered or incurred by the
Company arising from any Breach of a covenant, representation or warranty by any
Shareholder or the Company against which Buyer is indemnified and held harmless
shall be deemed suffered and incurred by Buyer, which shall, either
independently or jointly with the Company, be entitled to enforce such covenants
of indemnity. Further, for all purposes of this Article 11, Damages, following
the determination that a breach has occurred, will be calculated without
reference to materiality or similar qualifiers contained in the representation,
warranty or covenant that was breached.

 

  11.3.     Indemnification and Reimbursement By Buyer

Buyer will indemnify and hold harmless Shareholder, and will reimburse
Shareholder, for any Damages arising from or in connection with:

(a)      any Breach of any representation or warranty made by Buyer in this
Agreement or in any certificate, document, writing or instrument delivered by
Buyer pursuant to this Agreement,;

(b)      any Breach of any covenant or obligation of Buyer in this Agreement or
in any other certificate, document, writing or instrument delivered by Buyer
pursuant to this Agreement;

(c)      any Liability arising out of the ownership or operation of the Company
after the Effective Time other than to the extent arising out of or in
connection with any matter with respect to which any Buyer Indemnified Person is
entitled to indemnification pursuant to Section 11.2; or

(d)      any claim by any Person for brokerage or finder’s fees or commissions
or similar payments based upon any agreement or understanding alleged to have
been made by such Person with Buyer (or any Person acting on Buyer’s behalf) in
connection with any of the Contemplated Transactions.

 

  11.4.    Limitations on Amount—Shareholder

(a)     Shareholder shall have no liability (for indemnification or otherwise)
with respect to claims under Sections 11.2(a) until the total of all Damages
with respect to such matters exceeds

 

43



--------------------------------------------------------------------------------

One Hundred Seventy Five Thousand Dollars ($175,000) and then only for the
amount by which such Damages exceed One Hundred Seventy Five Thousand Dollars
($175,000). However, this Section 11.4(a) will not apply to claims arising from
(i) Shareholder’s fraud or intentional misrepresentation, or (ii) claims arising
under Sections 3.1 (Organization and Good Standing), 3.2 (Enforceability;
Authority; No Conflict), 3.3 (Capitalization) and 3.24 (Affiliate Transactions)
(the sections referred to in this Section 11.4(a)(ii), the “Fundamental
Representations”).

(b)      Shareholder’s maximum aggregate liability for Damages for all claims
presented under the indemnification provisions of this Article 11 or otherwise
under the terms of this Agreement shall be limited to Five Million Dollars
($5,000,000), except that (i) claims under Sections 3.19 (Environmental Matters)
and 3.25 (Export Compliance), when taken together with all other claims
presented under the indemnification provisions of this Article 11 or otherwise
under the terms of this Agreement, shall be limited to Ten Million Dollars
($10,000,000), (ii) claims under the Fundamental Representations and under
Section 11.2(d) and Section 11.2(e), when taken together will all other claims
presented under the indemnification provision of this Article 11 or otherwise
under the terms of this Agreement shall be limited to the Purchase Price.

11.5.   Limitations on Amount--Buyer

(a)      Buyer will have no liability (for indemnification or otherwise) with
respect to claims under Section 11.3(a) until the total of all Damages with
respect to such matters exceeds One Hundred Seventy Five Thousand Dollars
($175,000) and then only for the amount by which such Damages exceed One Hundred
Seventy Five Thousand Dollars ($175,000). However, this Section 11.5(a) will not
apply to claims arising from Buyer’s fraud or intentional misrepresentation or
to claims arising under Sections 4.2 (Authority; No Conflict).

(b)      Buyer’s maximum aggregate liability for all claims presented under the
indemnification provisions of this Article 11 or otherwise under the terms of
this Agreement shall be limited to Five Million Dollars ($5,000,000).

11.6.   Time Limitations

(a)      If the Closing occurs, Shareholder will have liability (for
indemnification or otherwise) with respect to any Breach of a representation or
warranty (other than those in Sections 3.19 (Environmental Matters) and 3.25
(Export Compliance) as to which a claim may be made for 36 months, and in
Section 3.12 (Taxes), as to which a claim may be made through the date of the
applicable statute of limitations plus thirty days), only if on or before the
eighteen month anniversary of the Closing Date Buyer notifies Shareholder of a
claim specifying the factual basis of the claim in reasonable detail.

(b)      If the Closing occurs, Buyer will have liability (for indemnification
or otherwise) with respect to any Breach of a representation or warranty only if
on or before the eighteen month anniversary of the Closing Date, Shareholder
notifies Buyer of a claim specifying the factual basis of the claim in
reasonable detail.

11.7.   Third-Party Claims

 

44



--------------------------------------------------------------------------------

(a)      Promptly after receipt by a Person entitled to indemnity under
Section 11.2 or 11.3 (an “Indemnified Person”) of notice of the assertion of a
Third-Party Claim against it, such Indemnified Person shall give notice to the
Person obligated to indemnify under such Section (an “Indemnifying Person”) of
the assertion of such Third-Party Claim, provided that the failure to notify the
Indemnifying Person will not relieve the Indemnifying Person of any liability
that it may have to any Indemnified Person, except to the extent that the
Indemnifying Person demonstrates that the defense of such Third-Party Claim is
prejudiced by the Indemnified Person’s failure to give such notice.

(b)      If an Indemnified Person gives notice to the Indemnifying Person
pursuant to Section 11.7(a) of the assertion of a Third-Party Claim, the
Indemnifying Person shall be entitled to participate in the defense of such
Third-Party Claim and, to the extent that it wishes (unless (i) the Indemnifying
Person is also a Person against whom the Third-Party Claim is made and the
Indemnified Person determines in good faith that joint representation would be
inappropriate (ii) the Indemnifying Person fails to provide reasonable assurance
to the Indemnified Person of its financial capacity to defend such Third-Party
Claim and provide indemnification with respect to such Third-Party Claim), to
assume the defense of such Third-Party Claim with counsel reasonably
satisfactory to the Indemnified Person. After notice from the Indemnifying
Person to the Indemnified Person of its election to assume the defense of such
Third-Party Claim, the Indemnifying Person shall not, so long as it diligently
conducts such defense, be liable to the Indemnified Person under this Article 11
for any fees of other counsel or any other expenses with respect to the defense
of such Third-Party Claim, in each case subsequently incurred by the Indemnified
Person in connection with the defense of such Third-Party Claim, other than
reasonable costs of investigation. If the Indemnifying Person assumes the
defense of a Third-Party Claim, (i) such assumption will not create a
presumption that the claims made in that Third-Party Claim are within the scope
of and subject to indemnification, and (ii) no compromise or settlement of such
Third-Party Claims may be effected by the Indemnifying Person without the
Indemnified Person’s Consent unless (A) there is no finding or admission of any
violation of a Legal Requirement or any violation of the rights of any Person;
and (B) the sole relief provided is monetary damages. If notice is given to an
Indemnifying Person of the assertion of any Third-Party Claim and the
Indemnifying Person does not, within ten (10) days after the Indemnified
Person’s notice is given, give notice to the Indemnified Person of its election
to assume the defense of such Third-Party Claim, the Indemnifying Person will be
bound by any determination made in such Third-Party Claim or any compromise or
settlement effected by the Indemnified Person.

(c)      Notwithstanding the foregoing, if an Indemnified Person determines in
good faith that there is a reasonable probability that a Third-Party Claim may
adversely affect it or its Related Persons other than as a result of monetary
damages, the Indemnified Person may, by notice to the Indemnifying Person,
assume the exclusive right to defend, compromise or settle such Third-Party
Claim, but the Indemnifying Person will not be bound by any determination of any
Third-Party Claim so defended for the purposes of this Agreement or any
compromise or settlement effected without its Consent.

(d)      With respect to any Third-Party Claim subject to indemnification under
this Article 11: (i) both the Indemnified Person and the Indemnifying Person, as
the case may be, shall keep the other Person fully informed of the status of
such Third-Party Claim and any related Proceedings at all stages thereof where
such Person is not represented by its own counsel, and (ii) the parties agree

 

45



--------------------------------------------------------------------------------

(at the Indemnifying Person’s expense) to render to each other such assistance
as they may reasonably require of each other and to cooperate in good faith with
each other in order to ensure the proper and adequate defense of any Third-Party
Claim.

(e)      With respect to any Third-Party Claim subject to indemnification under
this Article 11, the parties agree to cooperate in such a manner as to preserve
in full (to the extent possible) the confidentiality of all Confidential
Information and the attorney-client and work-product privileges. In connection
therewith, each party agrees that: (i) it will use commercially reasonable
efforts, in respect of any Third-Party Claim in which it has assumed or
participated in the defense, to avoid production of Confidential Information
(consistent with applicable law and rules of procedure), and (ii) all
communications between any party hereto and counsel responsible for or
participating in the defense of any Third-Party Claim shall, to the extent
possible, be made so as to preserve any applicable attorney-client or
work-product privilege.

(f)      Any Third-Party Claim that constitutes or relates to a Tax Proceeding
shall be governed by the provisions of Section 10.4 to the extent inconsistent
with this Section 11.7.

 

  11.8.    Other Claims

A claim for indemnification for any matter not involving a Third-Party Claim may
be asserted by notice to the party from whom indemnification is sought and shall
be paid promptly after such notice.

 

  11.9.    Losses Net of Insurance, Etc.

Subject to the terms and conditions of this Article 11, following the Closing:

(a)      The amount of any Damages for which indemnification is provided under
this Agreement shall be net of any amounts (i) actually recovered or (ii) which
are covered by and recoverable, on a commercially reasonable basis, by the
Indemnified Person under, insurance policies in effect and applicable to such
Damages or from other third parties and of any related reserve and respect
thereof reflected on the final Closing Financial Statements.

(b)      Any payment or indemnity required to be made pursuant to Sections 11.2
or 11.3 shall be adjusted to take into account any reduction in Taxes realized
by the Indemnified Persons (which term shall, for purposes of this Paragraph,
include the ultimate payer(s) of Taxes in the case of an Indemnified Person that
is a branch or disregarded entity or other pass-through entity for any Tax
purposes) as a result of the Damages giving rise to the payment or indemnity.

(c)      Each party agrees it will not seek punitive, exemplary, special,
incidental or consequential damages (other than such damages sought or obtained
by a third party) as to any matter under, relating to or arising out of this
Agreement or the Contemplated Transactions (including under any loss of profits
theory or purchase price multiplier calculations).

(d)      Notwithstanding Section 9.2, Buyer shall not be entitled to
indemnification with respect to any Damages to the extent reserved as a
liability on the Closing Financial Statements.

 

46



--------------------------------------------------------------------------------

(e)      Except for such equitable remedies as may be available to enforce
Sections 10.1, 10.2 and 12 of this Agreement, the parties hereto agree that the
indemnification provisions in this Article 11 are intended to include the
exclusive remedy following the Closing as to all Damages either may incur
arising from or relating to the Proposed Transactions or this Agreement, and
each party hereby waives, to the full extent they may do so, any of the rights
or remedies that may arise under applicable statute, rule or regulation.

(f)      The indemnities herein are intended solely for the benefit of the
person expressly identified in this Article 11 (and their permitted successors
and assigns) and are in no way intended to, nor shall they, constitute an
agreement for the benefit of, or be enforceable by, any other person.

(g)      If any party fails to deliver a payment to the other required under
this Article 11 within fifteen (15) business days after the final determination
or adjudication (after expiration of all applicable appeal periods) of the
amount of such Damages, the amount due will bear interest from its due date to
the date it is paid at a per annum rate equal to the prime rate published in the
Wall Street Journal on the date such payment is due.

 

12. Confidentiality

The parties acknowledge that the information being provided to one another in
connection with the Contemplated Transactions is subject to the terms of that
certain confidentiality letter agreement dated March 22, 2010 between
Shareholder and Buyer, the terms of which are incorporated herein by reference.
After the Closing, except for disclosures required by any Legal Requirement,
Shareholder and its Related Persons shall treat and hold as confidential any
information concerning the business and affairs of the Company that is not
already generally available to the public, including any notes, analyses,
compilations, studies, forecasts, interpretations or other documents that are
derived from, contain, reflect or are based upon any such information (the
“Confidential Information”), refrain from using any of the Confidential
Information, and deliver promptly to the Company, at the request and option of
the Company, all tangible embodiments (and all copies) of the Confidential
Information which are in such Person’s possession or under such Person’s
control. Notwithstanding the foregoing, Confidential Information shall not
include information that is (i) generally available to the public other than as
a result of a breach of this Section 12 or other act or omission of such Person
or (ii) rightfully received after the Closing Date from a third party not under
any obligation of confidentiality with respect to such information. If
Shareholder or any Related Person is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, such Person shall notify the Company promptly of the
request or requirement so that the Company, at its own expense, may seek an
appropriate protective order, order or other assurance that confidential
treatment shall be accorded to all or part of such Confidential Information, or
waive compliance with the provisions of this Section 12. If, in the absence of a
protective order or the receipt of a waiver hereunder, such Person is, on the
advice of counsel, compelled to disclose any Confidential Information, such
Person may disclose the Confidential Information.

 

13. General Provisions

 

  13.1.     Expenses

 

47



--------------------------------------------------------------------------------

Except as otherwise provided in this Agreement, each party to this Agreement
will bear its respective fees and expenses incurred in connection with the
preparation, negotiation, execution and performance of this Agreement and the
Contemplated Transactions, including all fees and expenses of its
Representatives. If this Agreement is terminated, the obligation of each party
to pay its own fees and expenses will be subject to any rights of such party
arising from a Breach of this Agreement by another party.

 

  13.2.     Public Announcements

Shareholder and Buyer shall cooperate with each other to issue a joint press
release regarding the Contemplated Transactions following the Closing.

 

  13.3.     Notices

All notices, Consents, waivers and other communications required or permitted by
this Agreement shall be in writing and shall be deemed given to a party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid); (b) sent by facsimile or e-mail with
confirmation of receipt by the receiving equipment or party; or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested,
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the person (by name or title) designated below
(or to such other address, facsimile number, email address or person as a party
may designate by notice to the other parties):

Shareholder: Esterline Technologies Corporation

Attention: Steve Larson

Address: 500 108th Avenue N.E., Suite 1500

   Bellevue, WA 98004

Fax no.: (425) 519-1895

E-mail address: slarson@esterline.com

And

with a copy to (which shall not constitute notice): Perkins Coie, Attorneys at
Law

Attention: Troy Hickman

Address: 1201 Third Avenue, Suite 4800

   Seattle, WA 98101

Fax no.: (206) 359-7356

E-mail address: thickman@perkinscoie.com

Buyer: Measurement Specialties, Inc

Attention: Frank Guidone

Address: 1000 Lucas Way

   Hampton, VA 23666

Fax no.:                                         

E-mail address: frank.guidone@meas-spec.com

 

48



--------------------------------------------------------------------------------

with a copy to (which shall not constitute notice): DLA Piper LLP (US)

Attention: Joseph B. Alexander, Jr.

Address: 1201 West Peachtree Street, Suite 2800

   Atlanta, Georgia 30309

Fax no.: (404) 682-7890

E-mail address: Joe.Alexander@dlapiper,com

 

  13.4.    Jurisdiction; Service of Process; Mediation; Waiver of Jury Trial

(a)      Any Proceeding arising out of or relating to this Agreement or any
Contemplated Transaction must be brought in the courts of the State of New York,
City of New York, or, if it has or can acquire jurisdiction, in the United
States District Court for the Southern District of New York, and each of the
parties irrevocably submits to the exclusive jurisdiction of each such court in
any such Proceeding, waives any objection it may now or hereafter have to venue
or to convenience of forum, agrees that all claims in respect of the Proceeding
shall be heard and determined only in any such court and agrees not to bring any
Proceeding arising out of or relating to this Agreement or any Contemplated
Transaction in any other court. The parties agree that either or both of them
may file a copy of this paragraph with any court as written evidence of the
knowing, voluntary and bargained agreement between the parties irrevocably to
waive any objections to venue or to convenience of forum. Process in any
Proceeding referred to in the first sentence of this section may be served on
any party anywhere in the world.

(b)      Any controversy or claim arising out of or relating to this Agreement
or any related agreement or any of the Contemplated Transactions will be settled
in the following manner: (a) senior executives representing each of Shareholder
and Buyer will meet to discuss, call, correspond or otherwise attempt to resolve
the controversy or claim for no less than 30 days; (b) if the controversy or
claim is not resolved as contemplated by clause (a), Shareholder and Buyer will,
by mutual consent, select an independent third party to mediate such controversy
or claim, provided that such mediation will not be binding upon any of the
parties; and (c) if such controversy or claim is not resolved as contemplated by
clauses (a) or (b), the parties will have such rights and remedies as are
available under this Agreement or, if and to the extent not provided for in this
Agreement, are otherwise available, provided, however, that this Section 13.4(b)
shall be inapplicable in the event that a party determines in good faith that
compliance herewith is reasonably likely to have an irreparably adverse impact
on such party or its Related Persons.

(c)      THE PARTIES HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE CONTEMPLATED
TRANSACTIONS, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE TRIAL BY JURY
AND THAT ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS AGREEMENT OR
ANY OF THE CONTEMPLATED TRANSACTIONS

 

49



--------------------------------------------------------------------------------

SHALL INSTEAD BE TRIED IN A COURT OF COMPETENT JURISDICTION BY A JUDGE SITTING
WITHOUT A JURY.

 

  13.5.     Waiver; Remedies Cumulative

The rights and remedies of the parties to this Agreement are cumulative and not
alternative. Neither any failure nor any delay by any party in exercising any
right, power or privilege under this Agreement or any of the documents referred
to in this Agreement will operate as a waiver of such right, power or privilege,
and no single or partial exercise of any such right, power or privilege will
preclude any other or further exercise of such right, power or privilege or the
exercise of any other right, power or privilege. To the maximum extent permitted
by applicable law, (a) no claim or right arising out of this Agreement or any of
the documents referred to in this Agreement can be discharged by one party, in
whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the other party; (b) no waiver that may be given by a party
will be applicable except in the specific instance for which it is given; and
(c) no notice to or demand on one party will be deemed to be a waiver of any
obligation of that party or of the right of the party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

 

  13.6.     Entire Agreement and Modification

This Agreement supersedes all prior agreements, whether written or oral, between
the parties with respect to its subject matter (including any letter of intent
and any confidentiality agreement between Buyer and Shareholder) and constitutes
(along with the Disclosure Letter, Exhibits and other documents delivered
pursuant to this Agreement) a complete and exclusive statement of the terms of
the agreement between the parties with respect to its subject matter. This
Agreement may not be amended, supplemented, or otherwise modified except by a
written agreement executed by the party to be charged with the amendment.

 

  13.7.     Assignments, Successors and No Third-Party Rights

No party may assign any of its rights or delegate any of its obligations under
this Agreement without the prior written consent of the other parties. Subject
to the preceding sentence, this Agreement will apply to, be binding in all
respects upon and inure to the benefit of the successors and permitted assigns
of the parties. Nothing expressed or referred to in this Agreement will be
construed to give any Person other than the parties to this Agreement any legal
or equitable right, remedy or claim under or with respect to this Agreement or
any provision of this Agreement, except such rights as shall inure to a
successor or permitted assignee pursuant to this Section 13.7.

 

  13.8.     Severability

If any provision of this Agreement is held invalid or unenforceable by any court
of competent jurisdiction, the other provisions of this Agreement will remain in
full force and effect. Any provision of this Agreement held invalid or
unenforceable only in part or degree will remain in full force and effect to the
extent not held invalid or unenforceable.

 

  13.9.     Construction

 

50



--------------------------------------------------------------------------------

The headings of Articles and Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Articles,” “Sections” and “Parts” refer to the corresponding
Articles, Sections and Parts of this Agreement and the Disclosure Schedules.

 

  13.10.     Time of Essence

With regard to all dates and time periods set forth or referred to in this
Agreement, time is of the essence.

 

  13.11.     Governing Law

This Agreement will be governed by and construed under the laws of the State of
Delaware without regard to conflicts-of-laws principles that would require the
application of any other law.

 

  13.12.     Execution of Agreement

This Agreement may be executed in one or more counterparts, each of which will
be deemed to be an original copy of this Agreement and all of which, when taken
together, will be deemed to constitute one and the same agreement. The exchange
of copies of this Agreement and of signature pages by facsimile transmission
shall constitute effective execution and delivery of this Agreement as to the
parties and may be used in lieu of the original Agreement for all purposes.
Signatures of the parties transmitted by facsimile shall be deemed to be their
original signatures for all purposes.

[The remainder of this page is intentionally left blank. Signatures appear on
the

following page.]

 

51



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

Buyer:       Shareholder:

 

Measurement Specialties, Inc.

    Esterline Technologies Corporation

 

By:

 

/s/ Mark Thomson

    By:  

/s/ Stephen R. Larson

Name:  

Mark Thomson

     Name:  

Stephen R. Larson

Title:  

CFO

     Title:  

Vice President of Strategy & Technology

     

 

      Company:

           

 

      Pressure Systems, Inc.

     

 

      By:

 

/s/ Steve Yakshe

                      Name:  

Steve Yakshe

                   Title:  

President

 

[Signature page to Stock Purchase Agreement]